Exhibit 10.3

 

EXECUTION VERSION

 

 

 

SSE HOLDINGS, LLC

 

 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

 

Dated as of February 4, 2015

 

 

--------------------------------------------------------------------------------

 

THE COMPANY INTERESTS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I. DEFINITIONS

3

 

 

Article II. ORGANIZATIONAL MATTERS

13

 

 

Section 2.01

Formation of Company

13

Section 2.02

Third Amended and Restated Limited Liability Company Agreement

13

Section 2.03

Name

13

Section 2.04

Purpose

13

Section 2.05

Principal Office; Registered Office

13

Section 2.06

Term

14

Section 2.07

No State-Law Partnership

14

 

 

 

Article III. MEMBERS; UNITS; CAPITALIZATION

14

 

 

Section 3.01

Members

14

Section 3.02

Units

15

Section 3.03

Recapitalization and Split; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units; Member Distribution

15

Section 3.04

Authorization and Issuance of Additional Units

15

Section 3.05

Repurchase or Redemption of shares of Class A Common Stock

16

Section 3.06

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

17

Section 3.07

Negative Capital Accounts

17

Section 3.08

No Withdrawal

17

Section 3.09

Loans From Members

17

Section 3.10

Corporate Stock Option Plans and Equity Plans

17

Section 3.11

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

20

 

 

 

Article IV. DISTRIBUTIONS

20

 

 

 

Section 4.01

Distributions

20

Section 4.02

Restricted Distributions

21

 

 

 

Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

22

 

 

Section 5.01

Capital Accounts

22

Section 5.02

Allocations

22

Section 5.03

Regulatory Allocations

23

Section 5.04

Final Allocations

24

Section 5.05

Tax Allocations

24

Section 5.06

Indemnification and Reimbursement for Payments on Behalf of a Member

25

 

--------------------------------------------------------------------------------


 

Article VI. MANAGEMENT

25

 

 

 

Section 6.01

Authority of Manager

25

Section 6.02

Actions of the Manager

26

Section 6.03

Resignation; No Removal

26

Section 6.04

Vacancies

26

Section 6.05

Transactions Between Company and Manager

27

Section 6.06

Reimbursement for Expenses

27

Section 6.07

Delegation of Authority

27

Section 6.08

Limitation of Liability of Manager

27

Section 6.09

Investment Company Act

28

Section 6.10

Outside Activities of the Manager

28

 

 

 

Article VII. RIGHTS AND OBLIGATIONS OF MEMBERS

29

 

 

Section 7.01

Limitation of Liability and Duties of Members

29

Section 7.02

Lack of Authority

30

Section 7.03

No Right of Partition

30

Section 7.04

Indemnification

30

Section 7.05

Members Right to Act

31

Section 7.06

Inspection Rights

32

 

 

 

Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

33

 

 

Section 8.01

Records and Accounting

33

Section 8.02

Fiscal Year

33

Section 8.03

Reports

33

 

 

 

Article IX. TAX MATTERS

33

 

 

 

Section 9.01

Preparation of Tax Returns

33

Section 9.02

Tax Elections

33

Section 9.03

Tax Controversies

34

 

 

 

Article X. RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

34

 

 

Section 10.01

Transfers by Members

34

Section 10.02

Permitted Transfers

34

Section 10.03

Restricted Units Legend

35

Section 10.04

Transfer

35

Section 10.05

Assignee’s Rights

36

Section 10.06

Assignor’s Rights and Obligations

36

Section 10.07

Overriding Provisions

36

 

 

 

Article XI. REDEMPTION AND EXCHANGE RIGHTS

38

 

 

Section 11.01

Redemption Right of a Member

38

 

iii

--------------------------------------------------------------------------------


 

Section 11.02

Election and Contribution of the Corporation

40

Section 11.03

Exchange Right of the Corporation

40

Section 11.04

Reservation of shares of Class A Common Stock; Listing; Certificate of the
Corporation

41

Section 11.05

Effect of Exercise of Redemption or Exchange Right

41

Section 11.06

Tax Treatment

41

 

 

 

Article XII. ADMISSION OF MEMBERS

41

 

 

Section 12.01

Substituted Members

41

Section 12.02

Additional Members

42

 

 

 

Article XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

42

 

 

Section 13.01

Withdrawal and Resignation of Members

42

 

 

 

Article XIV. DISSOLUTION AND LIQUIDATION

42

 

 

Section 14.01

Dissolution

42

Section 14.02

Liquidation and Termination

43

Section 14.03

Deferment; Distribution in Kind

43

Section 14.04

Cancellation of Certificate

44

Section 14.05

Reasonable Time for Winding Up

44

Section 14.06

Return of Capital

44

 

 

 

Article XV. VALUATION

44

 

 

Section 15.01

Determination

44

Section 15.02

Dispute Resolution

44

 

 

 

Article XVI. GENERAL PROVISIONS

45

 

 

Section 16.01

Power of Attorney

45

Section 16.02

Confidentiality

46

Section 16.03

Amendments

46

Section 16.04

Title to Company Assets

46

Section 16.05

Addresses and Notices

46

Section 16.06

Binding Effect; Intended Beneficiaries

47

Section 16.07

Creditors

47

Section 16.08

Waiver

47

Section 16.09

Counterparts

48

Section 16.10

Applicable Law

48

Section 16.11

Severability

48

Section 16.12

Further Action

48

Section 16.13

Delivery by Electronic Transmission

48

Section 16.14

Right of Offset

48

Section 16.15

Effectiveness

48

 

iv

--------------------------------------------------------------------------------


 

Section 16.16

Entire Agreement

49

Section 16.17

Remedies

49

Section 16.18

Descriptive Headings; Interpretation

49

 

Schedules

 

Schedule 1            —            Schedule of Original Members

 

Exhibits

 

Exhibit A               —            Form of Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SSE HOLDINGS, LLC

 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of February 4, 2015, is entered into by and among SSE
Holdings, LLC, a Delaware limited liability company (the “Company”), and its
Members (as defined herein).

 

WHEREAS, the Company initially was formed as a limited liability company with
the name “SSE Holdings, LLC”, pursuant to and in accordance with the Delaware
Act (as defined herein) by the filing of the Certificate (as defined herein)
with the Secretary of State of the State of Delaware pursuant to Section 18-201
of the Delaware Act on October 16, 2009;

 

WHEREAS, the Company entered into a Limited Liability Company Agreement of the
Company, dated as of October 16, 2009 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time to but excluding
November 25, 2009, together with all schedules, exhibits and annexes thereto,
the “Initial LLC Agreement”), with the members of the Company party thereto;

 

WHEREAS, the Company entered into an Amended and Restated Limited Liability
Company Agreement, dated as of November 25, 2009 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time to but
excluding February 4, 2011, together with all schedules, exhibits and annexes
thereto, the “First A&R LLC Agreement”);

 

WHEREAS, the Company entered into a Second Amended and Restated Limited
Liability Company Agreement, dated as of February 4, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time to
but excluding the date hereof, together with all schedules, exhibits and annexes
thereto, the “Second A&R LLC Agreement”), which the parties listed on Schedule 1
hereto have executed in their capacity as members (including pursuant to consent
and joinders thereto) (collectively, the “Original Members”);

 

WHEREAS, the Original Members hold Common Units and Class B Units (as defined in
Section 1.2 of the Second A&R LLC Agreement, respectively, the “Original Common
Units” and the “Original Class B Units”, and collectively, the “Original Units”)
of the Company;

 

WHEREAS, the Company desires to have Shake Shack Inc., a Delaware corporation
(the “Corporation”), effect an initial public offering (the “IPO”) of shares of
its Class A common stock, par value $0.001 (the “Class A Common Stock”), and in
connection therewith, to amend and restate the Second A&R LLC Agreement as of
the Effective Time (as defined herein) to reflect (a) a recapitalization of the
Company and the associated split in the number of Units (as defined herein) then
outstanding (the “Recapitalization”), (b) the addition of the Corporation as a
Member (as defined herein) in the Company and its designation as sole Manager
(as defined

 

--------------------------------------------------------------------------------


 

herein) of the Company, and (c) the rights and obligations of the Members of the
Company that are enumerated and agreed upon in the terms of this Agreement
effective as of the Effective Time, at which time the Second A&R LLC Agreement
shall be superseded entirely by this Agreement;

 

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the Original Units of each Original Member will be canceled and Common Units (as
defined herein) will be issued as contemplated by this Agreement;

 

WHEREAS, on December 31, 2014, certain of the Original Common Units held by
Union Square Hospitality Group, LLC (“USHG”) were distributed to the members of
USHG pro rata in accordance with the percentage ownership of each such member in
USHG (the “USHG Distribution”);

 

WHEREAS, the Original Members are the members of the Company as of the Effective
Time and after giving effect to the Recapitalization and the USHG Distribution;

 

WHEREAS, exclusive of the Over-Allotment Option (as defined below), the
Corporation will sell shares of its Class A Common Stock to public investors in
the IPO and will use the net proceeds received from the IPO (the “IPO Net
Proceeds”) to purchase newly issued Common Units from the Company pursuant to
that certain IPO Common Unit Purchase Agreement (as defined herein);

 

WHEREAS, as soon as practicable following the Effective Time, subsidiaries of
the Corporation shall merge with and into LGP blocker corporation and SEG
blocker corporation, each of which is an Original Member (collectively, the
“Blocker Corps”), pursuant to which the Blocker Corps will survive and become
subsidiaries of the Corporation, and the shareholders of the Blocker Corps will
receive Class A Common Stock in exchange for all of their shares in the Blocker
Corps;

 

WHEREAS, the Corporation will issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and the resulting additional
net proceeds (the “Over-Allotment Option Net Proceeds”) will be used by the
Corporation to purchase newly issued Common Units from the Company pursuant to
the IPO Common Unit Purchase Agreement; and

 

WHEREAS, immediately following the receipt of the Over-Allotment Option Net
Proceeds, the Company will make a payment to certain of the Original Members
(who were Members of the Company as of immediately prior to the USHG
Distribution) equal to the product of (x) .273 multiplied by (y) (i) any gross
proceeds received from the IPO on the IPO Closing Date in excess of $80.0
million plus (ii) any gross proceeds as a result of the exercise by the
underwriters of the Over-Allotment Option (the “Special Payment”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“10% Member” means (i) a Member that holds a direct Percentage Interest of at
least 10% or (ii) a Person that holds, directly and/or indirectly and together
with such Person’s Affiliates, a Percentage Interest of at least 10% provided
that the Company has knowledge that such Person (together with such Person’s
Affiliates) holds, directly and/or indirectly, a Percentage Interest of at least
10%.

 

“Additional Member” has the meaning set forth in Section 12.02.

 

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Member’s Capital
Account balance shall be:

 

(a)                                 reduced for any items described in Treasury
Regulation Section 1.704- 1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)                                 increased for any amount such Member is
obligated to contribute or is treated as being obligated to contribute to the
Company pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (relating
to partner liabilities to a partnership) or 1.704-2(g)(1) and
1.704-2(i) (relating to minimum gain).

 

“Admission Date” has the meaning set forth in Section 10.06.

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified.  As used in this definition and the
definition of Majority Member, “control” (including with correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of voting securities or by contract or other
agreement).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Appraisers” has the meaning set forth in Section 15.02.

 

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

 

“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for federal income tax purposes, allocated to such
Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates as determined for federal income tax purposes to the extent
not previously taken into account in determining the Assumed Tax

 

--------------------------------------------------------------------------------


 

Liability of such Member, as reasonably determined by the Manager; provided
that, in the case of the Corporation, such Assumed Tax Liability (i) shall be
computed without regard to any increases to the tax basis of the Company’s
property pursuant to Section 743(b) of the Code and (ii) shall in no event be
less than an amount that will enable the Corporation to meet its tax
obligations, including its obligations pursuant to the Tax Receivable Agreement,
for the relevant taxable year.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject, which period restricts the ability
of such Redeeming Member to immediately resell shares of Class A Common Stock to
be delivered to such Redeeming Member in connection with a Share Settlement.

 

“Blocker Corps” has the meaning set forth in the recitals to this Agreement.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

 

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

 

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware.

 

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Company’s assets determined on a consolidated basis, (b) a sale of a
majority of the Company’s outstanding Units (other than (i) to the Corporation
or (ii) in connection with a Redemption or Exchange in accordance with
Article XI) or (c) a sale of a majority of the outstanding voting securities of
any Material Subsidiary of the Company; in any such case, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise;
provided, however, that neither (w) a transaction solely between the Company or
any of its Subsidiaries, on the one hand, and the Company or any of its
Subsidiaries, on the other hand, (x) nor a transaction solely

 

--------------------------------------------------------------------------------


 

for the purpose of changing the jurisdiction of domicile of the Company, nor
(y) a transaction solely for the purpose of changing the form of entity of the
Company, nor (z) a sale of a majority of the outstanding shares of Class A
Common Stock, whether by merger, recapitalization, consolidation,
reorganization, combination or otherwise, shall in each case of clauses (w),
(x), (y) and (z) constitute a Change of Control Transaction.

 

“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.001 per
share, of the Corporation.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

 

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
U.S. securities exchange or automated or electronic quotation system on which
the Class A Common Stock trades, as reported by Bloomberg, L.P., or its
successor, for each of the five (5) consecutive full Trading Days ending on and
including the last full Trading Day immediately prior to the Redemption Date,
subject to appropriate and equitable adjustment for any stock splits, reverse
splits, stock dividends or similar events affecting the Class A Common Stock. 
If the Class A Common Stock no longer trades on a securities exchange or
automated or electronic quotation system, then a majority of the Independent
Directors shall determine the Common Unit Redemption Price in good faith.

 

“Common Unitholder” means a Member who is the registered holder of Common Units.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

 

“Contribution Notice” has the meaning set forth in Section 11.01(b).

 

“Corporate Board” means the Board of Directors of the Corporation.

 

“Corporate Incentive Award Plan” means the Shake Shack Inc. 2015 Incentive Award
Plan, as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

 

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

 

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of January 28, 2015, by and among the Company, as borrower,
the several lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent for the

 

--------------------------------------------------------------------------------


 

lenders, including all exhibits, schedules and attachments thereto as the same
may be amended, restated, supplemented or otherwise modified from time to time
and including any one or more refinancings or replacements thereof, in whole or
in part, with any other debt facility or debt obligation.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

 

“Direct Exchange” has the meaning set forth in Section 11.03(a).

 

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.01(a), the amount of cash that could be distributed by the
Company for such purposes in accordance with the Credit Agreement (and without
otherwise violating any applicable provisions of the Credit Agreement).

 

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units or
(b) any other payment made by the Company to a Member that is not properly
treated as a “distribution” for purposes of Sections 731, 732, or 733 or other
applicable provisions of the Code.

 

“Distribution Tax Rate” shall mean (i) with respect to Tax Distributions made in
the 2015 Fiscal Year, the Corporation’s combined federal, state and local
statutory tax rate (taking into account the deductibility of state and local
taxes for federal tax purposes) as reasonably determined by the Manager and
(ii) with respect to Tax Distributions made in any other Fiscal Year, the tax
rate determined in the sole discretion of the Manager.

 

“Effective Time” has the meaning set forth in Section 16.15.

 

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.

 

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company),
(b) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

 

--------------------------------------------------------------------------------


 

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) termination of a partnership
pursuant to Code Section 708(b)(1)(B), (iii) a sale of assets by, or liquidation
of, a Member pursuant to an election under Code Sections 336 or 338, or
(iv) merger, severance, or allocation within a trust or among sub-trusts of a
trust that is a Member) but that (b) does not terminate the existence of such
Member under applicable state law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Company Interests of such trust that is a Member).

 

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

“First A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Indemnified Person” has the meaning set forth in Section 7.04(a).

 

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards set forth in Rule 10A-3 promulgated under the
U.S. Securities Exchange Act of 1933, as amended, and the corresponding rules of
the applicable exchange on which the Class A Common Stock is traded or quoted.

 

“Initial LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“IPO Closing Date” means the closing date of the IPO, which for the avoidance of
doubt means the date on which all IPO Net Proceeds required to be delivered
pursuant to the Underwriting Agreement have been delivered to the Corporation in
respect of its sale of Class A

 

--------------------------------------------------------------------------------


 

Common Stock excluding any proceeds from the Over-Allotment Option which may be
delivered at a subsequent date following exercise of such option.

 

“IPO Common Unit Purchase” has the meaning set forth in Section 3.03(b).

 

“IPO Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement, dated as of the date hereof, by and among the Corporation and the
Company.

 

“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

 

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

 

“Majority Members” means the Members (which may include the Manager) holding a
majority of the Voting Units then outstanding; provided that, if as of any date
of determination, a majority of the Voting Units are then held by the Manager or
any Affiliates controlled by the Manager, then “Majority Members” shall mean the
Manager together with Members (other than the Manager and its controlled
Affiliates) holding a majority of the Voting Units (excluding Voting Units held
by the Manager) then outstanding.

 

“Manager” has the meaning set forth in Section 6.01.

 

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Class A Common
Stock selected by the Corporate Board or, in the event that no trading price is
available for the

 

--------------------------------------------------------------------------------


 

shares of Class A Common Stock, the fair market value of a share of Class A
Common Stock, as determined in good faith by the Corporate Board.

 

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Company or (b) 50% of the consolidated
net income of the Company before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the definition of
“Consolidated Net Income” and/or “EBITDA” or similar definition(s) appearing
therein in the Credit Agreement, including such additional adjustments that are
permitted to be made to such measure as described in “Adjusted EBITDA” or a
similar definition appearing in the Credit Agreement).

 

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units.

 

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

 

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Officer” has the meaning set forth in Section 6.01(b).

 

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

 

“Original Common Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Class B Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Members” has the meaning set forth in the recitals to this Agreement.

 

“Original Units” has the meaning set forth in the recitals to this Agreement.

 

“Other Agreements” has the meaning set forth in Section 10.04.

 

“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.

 

“Over-Allotment Option Net Proceeds” has the meaning set forth in the recitals
to this Agreement.

 

--------------------------------------------------------------------------------


 

“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing such Member’s Units of such class by the
total Units of all Members of such class at such time.  The Percentage Interest
of each member shall be calculated to the 4th decimal place.

 

“Permitted Transfer” has the meaning set forth in Section 10.02.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.

 

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

 

“Recapitalization” has the meaning set forth in the recitals to this Agreement.

 

“Redeemed Units” has the meaning set forth in Section 11.01(a).

 

“Redeemed Units Equivalent” means the product of (a) the Share Settlement, times
(b) the Common Unit Redemption Price.

 

“Redeeming Member” has the meaning set forth in Section 11.01(a).

 

“Redemption” has the meaning set forth in Section 11.01(a).

 

“Redemption Date” has the meaning set forth in Section 11.01(a).

 

“Redemption Notice” has the meaning set forth in Section 11.01(a).

 

“Redemption Right” has the meaning set forth in Section 11.01(a).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation and the
Original Members (together with any joinder thereto from time to time by any
successor or assign to any party to such Agreement).

 

“Retraction Notice” has the meaning set forth in Section 11.01(b).

 

“Schedule of Members” has the meaning set forth in Section 3.01(b).

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

--------------------------------------------------------------------------------


 

“Second A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

 

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

 

“Special Payment” has the meaning set forth in the recitals to this Agreement.

 

“Sponsor Person” has the meaning set forth in Section 7.04(d).

 

“Stock Exchange” means the New York Stock Exchange.

 

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation, including the Corporate Incentive Award Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof.  For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

 

“Tax Distribution Date” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Matters Partner” has the meaning set forth in Section 9.03.

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date hereof, by and among the Corporation, on the one hand, and the Original
Members (other than the Blocker Corps), on the other hand (together with any
joinder thereto from time to time by any successor or assign to any party to
such Agreement).

 

--------------------------------------------------------------------------------


 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

 

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

 

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) (a) any interest (legal or
beneficial) in any Equity Securities or (b) any equity or other interest (legal
or beneficial) in any Member if substantially all of the assets of such Member
consist solely of Units.

 

“Treasury Regulations” means the income tax regulations promulgated under the
Code and any corresponding provisions of succeeding regulations.

 

“Underwriting Agreement” means the Underwriting Agreement, dated as of
January 29, 2015, by and among the Corporation, the Company, J.P. Morgan
Securities LLC, Morgan Stanley & Co. LLC, Barclays Capital Inc., Goldman,
Sachs & Co., Jefferies LLC and Stifel, Nicolaus & Company, Incorporated.

 

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

 

“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.

 

“Unvested Corporate Shares” means shares of Class A Common Stock issued pursuant
to the Corporate Incentive Award Plan that are not Vested Corporate Shares.

 

“USHG” has the meaning set forth in the recitals to this Agreement.

 

“USHG Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Value” means (a) for any Stock Option Plan, the Market Price for the trading
day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the trading day immediately preceding the Vesting Date.

 

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to the Corporate Incentive Award Plan that are vested pursuant to the
terms thereof or any award or similar agreement relating thereto.

 

--------------------------------------------------------------------------------


 

“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).

 

“Voting Units” means (a) the Common Units and (b) any other Units other than
Units that by their express terms do not entitle the record holder thereof to
vote on any matter presented to the Members generally under this Agreement for
approval; provided that (i) no vote by Voting Units shall have the power to
override any action taken by the Manager or to remove or replace the Manager,
(ii) the Voting Units have no ability to take part in the conduct or control of
the Company’s business and (iii) notwithstanding any vote by Voting Units
hereunder, the Manager shall retain exclusive management power over the business
and affairs of the Company in accordance with Section 6.01(a).

 

ARTICLE II.
ORGANIZATIONAL MATTERS

 

Section 2.01          Formation of Company.  The Company was formed on
October 16, 2009 pursuant to the provisions of the Delaware Act.

 

Section 2.02          Third Amended and Restated Limited Liability Company
Agreement.  The Members hereby execute this Agreement for the purpose of
establishing the affairs of the Company and the conduct of its business in
accordance with the provisions of the Delaware Act.  The Members hereby agree
that during the term of the Company set forth in Section 2.06 the rights and
obligations of the Members with respect to the Company will be determined in
accordance with the terms and conditions of this Agreement and the Delaware
Act.  On any matter upon which this Agreement is silent, the Delaware Act shall
control.  No provision of this Agreement shall be in violation of the Delaware
Act and to the extent any provision of this Agreement is in violation of the
Delaware Act, such provision shall be void and of no effect to the extent of
such violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the Delaware Act provides that a
provision of the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect, the provisions
of this Agreement shall in each instance control; provided further, that
notwithstanding the foregoing, Section 18-210 of the Delaware Act shall not
apply or be incorporated into this Agreement.

 

Section 2.03          Name.  The name of the Company shall be “SSE Holdings,
LLC.” The Manager in its sole discretion may change the name of the Company at
any time and from time to time.  Notification of any such change shall be given
to all of the Members and, to the extent practicable, to all of the holders of
any Equity Securities then outstanding.  The Company’s business may be conducted
under its name and/or any other name or names deemed advisable by the Manager.

 

Section 2.04          Purpose.  The primary business and purpose of the Company
shall be to engage in such activities as are permitted under the Delaware Act
and determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

 

Section 2.05          Principal Office; Registered Office.  The principal office
of the Company shall be at 24 Union Square East, 5th Floor, New York, NY 10003,
or such other place as the Manager may from time to time designate.  The address
of the registered office of the Company

 

--------------------------------------------------------------------------------


 

in the State of Delaware shall be c/o The Corporation Trust Company, 1209 Orange
Street, in the City of Wilmington, County of New Castle, 19801, and the
registered agent for service of process on the Company in the State of Delaware
at such registered office shall be The Corporation Trust Company.  The Manager
may from time to time change the Company’s registered agent and registered
office in the State of Delaware.

 

Section 2.06          Term.  The term of the Company commenced upon the filing
of the Certificate in accordance with the Delaware Act and shall continue in
existence until termination and dissolution of the Company in accordance with
the provisions of Article XIV.

 

Section 2.07          No State-Law Partnership.  The Members intend that the
Company not be a partnership (including, without limitation, a limited
partnership) or joint venture, and that no Member be a partner or joint venturer
of any other Member by virtue of this Agreement, for any purposes other than as
set forth in the last sentence of this Section 2.07, and neither this Agreement
nor any other document entered into by the Company or any Member relating to the
subject matter hereof shall be construed to suggest otherwise.  The Members
intend that the Company shall be treated as a partnership for U.S. federal and,
if applicable, state or local income tax purposes, and that each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

 

ARTICLE III.
MEMBERS; UNITS; CAPITALIZATION

 

Section 3.01          Members.

 

(a)           Each Original Member previously was admitted as a Member and shall
remain a Member of the Company upon the Effective Time.

 

(b)           The Company shall maintain a schedule setting forth: (i) the name
and address of each Member; (ii) the aggregate number of outstanding Units and
the number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that has been made by the Members with respect to
their Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  The applicable Schedule of Members in effect as of the Effective
Time is set forth as Schedule 1 to this Agreement.  The Schedule of Members
shall be the definitive record of ownership of each Unit of the Company and all
relevant information with respect to each Member.  The Company shall be entitled
to recognize the exclusive right of a Person registered on its records as the
owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act.

 

(c)           No Member shall be required or, except as approved by the Manager
pursuant to Section 6.01 and in accordance with the other provisions of this
Agreement, permitted to loan any money or property to the Company or borrow any
money or property from the Company.

 

--------------------------------------------------------------------------------


 

Section 3.02          Units.  Interests in the Company shall be represented by
Units, or such other securities of the Company, in each case as the Manager may
establish in its discretion in accordance with the terms and subject to the
restrictions hereof.  Immediately after the Effective Time, the Units will be
comprised of a single class of Common Units (with an aggregate of 210 million
Common Units being authorized for issuance by the Company).  To the extent
required pursuant to Section 3.04(a), the Manager may create one or more classes
or series of Common Units or preferred Units solely to the extent they are in
the aggregate substantially equivalent to a class of common stock of the
Corporation or class or series of preferred stock of the Corporation; provided
that as long as there are any Members of the Company (other than the
Corporation), then no such new class or series of Units may deprive such Members
of, or dilute or reduce, the pro rata share of all Company Interests they would
have received or to which they would have been entitled if such new class or
series of Units had not been created except to the extent (and solely to the
extent) the Company actually receives cash in an aggregate amount, or other
property with a Fair Market Value in an aggregate amount, equal to the pro rata
share allocated to such new class or series of Units and the number thereof
issued by the Company.

 

Section 3.03          Recapitalization; the Corporation’s Capital Contribution;
the Corporation’s Purchase of Common Units; Member Distribution.

 

(a)           Recapitalization.  In connection with the Recapitalization,
immediately prior to the Effective Time, the aggregate number of 863,077.3171
Original Common Units and the aggregate number of 40,337.4679 Original Class B
Units that in each case were issued and outstanding and held by the Original
Members prior to the execution and effectiveness of this Agreement are hereby
canceled and the Common Units set forth next to each Original Member on Schedule
1 are hereby issued and outstanding as of the Effective Time.

 

(b)           The Corporation’s Common Unit Purchase.  Following the
Recapitalization, immediately upon the Effective Time, the Corporation will
contribute the IPO Net Proceeds and the Over-Allotment Option Net Proceeds to
the Company in exchange for 5,750,000 Common Units pursuant to the IPO Common
Unit Purchase Agreement (the “IPO Common Unit Purchase”).  The parties hereto
acknowledge and agree that the IPO Common Unit Purchase will result in a
“reevaluation of partnership property” and corresponding adjustments to Capital
Account balances as described in Section 1.704-1(b)(2)(iv)(f) of the Treasury
Regulations.

 

(c)           Special Payment.  Within thirty (30) days following the Effective
Time, the Company will make the Special Payment.

 

Section 3.04          Authorization and Issuance of Additional Units.

 

(a)           The Company shall undertake all actions, including, without
limitation, a reclassification, distribution, division or recapitalization, with
respect to the Common Units, to maintain at all times a one-to-one ratio between
the number of Common Units owned by the Corporation and the number of
outstanding shares of Class A Common Stock, disregarding, for purposes of
maintaining the one-to-one ratio, (i) Unvested Corporate Shares, (ii) treasury
stock or (iii) preferred stock or other debt or equity securities (including
without limitation warrants, options or rights) issued by the Corporation that
are convertible into or exercisable or exchangeable for Class A Common Stock
(except to the extent the net proceeds from such other

 

--------------------------------------------------------------------------------


 

securities, including any exercise or purchase price payable upon conversion,
exercise or exchange thereof, has been contributed by the Corporation to the
equity capital of the Company).  In the event the Corporation issues, transfers
or delivers from treasury stock or repurchases Class A Common Stock in a
transaction not contemplated in this Agreement, the Manager shall take all
actions such that, after giving effect to all such issuances, transfers,
deliveries or repurchases, the number of outstanding Common Units owned by the
Corporation will equal on a one-for-one basis the number of outstanding shares
of Class A Common Stock.  In the event the Corporation issues, transfers or
delivers from treasury stock or repurchases or redeems the Corporation’s
preferred stock in a transaction not contemplated in this Agreement, the Manager
shall have the authority to take all actions such that, after giving effect to
all such issuances, transfers, deliveries, repurchases or redemptions, the
Corporation holds (in the case of any issuance, transfer or delivery) or ceases
to hold (in the case of any repurchase or redemption) equity interests in the
Company which (in the good faith determination by the Manager) are in the
aggregate substantially equivalent to the outstanding preferred stock of the
Corporation so issued, transferred, delivered, repurchased or redeemed.  The
Company shall not undertake any subdivision (by any Common Unit split, Common
Unit distribution, reclassification, recapitalization or similar event) or
combination (by reverse Common Unit split, reclassification, recapitalization or
similar event) of the Common Units that is not accompanied by an identical
subdivision or combination of Class A Common Stock to maintain at all times a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock, unless such action is
necessary to maintain at all times a one-to-one ratio between the number of
Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock as contemplated by the first sentence of this
Section 3.04(a).

 

(b)           The Company shall only be permitted to issue additional Units or
other Equity Securities in the Company to the Persons and on the terms and
conditions provided for in Section 3.02, this Section 3.04, Section 3.10 and
Section 3.11.  Subject to the foregoing, the Manager may cause the Company to
issue additional Common Units authorized under this Agreement at such times and
upon such terms as the Manager shall determine and the Manager shall amend this
Agreement as necessary in connection with the issuance of additional Common
Units and admission of additional Members under this Section 3.04 without the
requirement of any consent or acknowledgement of any other Member.

 

Section 3.05          Repurchase or Redemption of shares of Class A Common
Stock.  If, at any time, any shares of Class A Common Stock are repurchased or
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Corporation for cash, then the Manager shall cause
the Company, immediately prior to such repurchase or redemption of Class A
Common Stock, to redeem a corresponding number of Common Units held by the
Corporation, at an aggregate redemption price equal to the aggregate purchase or
redemption price of the shares of Class A Common Stock being repurchased or
redeemed by the Corporation (plus any expenses related thereto) and upon such
other terms as are the same for the shares of Class A Common Stock being
repurchased or redeemed by the Corporation.

 

--------------------------------------------------------------------------------


 

Section 3.06          Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

 

(a)           Units shall not be certificated unless otherwise determined by the
Manager.  If the Manager determines that one or more Units shall be
certificated, each such certificate shall be signed by or in the name of the
Company, by the Chief Executive Officer and any other officer designated by the
Manager, representing the number of Units held by such holder.  Such certificate
shall be in such form (and shall contain such legends) as the Manager may
determine.  Any or all of such signatures on any certificate representing one or
more Units may be a facsimile, engraved or printed, to the extent permitted by
applicable Law.  The Manager agrees that it shall not elect to treat any Unit as
a “security” within the meaning of Article 8 of the Uniform Commercial Code
unless thereafter all Units then outstanding are represented by one or more
certificates.

 

(b)           If Units are certificated, the Manager may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Company alleged to have been lost, stolen or
destroyed, upon delivery to the Manager of an affidavit of the owner or owners
of such certificate, setting forth such allegation.  The Manager may require the
owner of such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

 

(c)           Upon surrender to the Company or the transfer agent of the
Company, if any, of a certificate for one or more Units, duly endorsed or
accompanied by appropriate evidence of succession, assignment or authority to
transfer, in compliance with the provisions hereof, the Company shall issue a
new certificate representing one or more Units to the Person entitled thereto,
cancel the old certificate and record the transaction upon its books.  Subject
to the provisions of this Agreement, the Manager may prescribe such additional
rules and regulations as it may deem appropriate relating to the issue, Transfer
and registration of Units.

 

Section 3.07          Negative Capital Accounts.  No Member shall be required to
pay to any other Member or the Company any deficit or negative balance which may
exist from time to time in such Member’s Capital Account (including upon and
after dissolution of the Company).

 

Section 3.08          No Withdrawal.  No Person shall be entitled to withdraw
any part of such Person’s Capital Contribution or Capital Account or to receive
any Distribution from the Company, except as expressly provided in this
Agreement.

 

Section 3.09          Loans From Members.  Loans by Members to the Company shall
not be considered Capital Contributions.  Subject to the provisions of
Section 3.01(c), the amount of any such advances shall be a debt of the Company
to such Member and shall be payable or collectible in accordance with the terms
and conditions upon which such advances are made.

 

--------------------------------------------------------------------------------


 

Section 3.10          Corporate Stock Option Plans and Equity Plans.

 

(a)           Options Granted to Persons other than LLC Employees.  If at any
time or from time to time, in connection with any Stock Option Plan, a stock
option granted over shares of Class A Common Stock to a Person other than an LLC
Employee is duly exercised:

 

(i)            The Corporation shall, as soon as practicable after such
exercise, make a Capital Contribution to the Company in an amount equal to the
exercise price paid to the Corporation by such exercising Person in connection
with the exercise of such stock option.

 

(ii)           Notwithstanding the amount of the Capital Contribution actually
made pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being issued by the Corporation in connection with the exercise of such stock
option.

 

(iii)          The Corporation shall receive in exchange for such Capital
Contributions (as deemed made under Section 3.10(a)(ii)), a corresponding number
of Units of a class correlative to the class of Equity Securities for which such
stock options were granted.

 

(b)           Options Granted to LLC Employees.  If at any time or from time to
time, in connection with any Stock Option Plan, a stock option granted over
shares of Class A Common Stock to an LLC Employee is duly exercised:

 

(i)            The Corporation shall sell to the Optionee, and the Optionee
shall purchase from the Corporation, for a cash price per share equal to the
Value of a share of Class A Common Stock at the time of the exercise, the number
of shares of Class A Common Stock equal to the quotient of (x) the exercise
price payable by the Optionee in connection with the exercise of such stock
option divided by (y) the Value of a share of Class A Common Stock at the time
of such exercise.

 

(ii)           The Corporation shall sell to the Company (or if the Optionee is
an employee of, or other service provider to, a Subsidiary, the Corporation
shall sell to such Subsidiary), and the Company (or such Subsidiary, as
applicable) shall purchase from the Corporation, a number of shares of Class A
Common Stock equal to the excess of (x) the number of shares of Class A Common
Stock as to which such stock option is being exercised over (y) the number of
shares of Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof.  The
purchase price per share of Class A Common Stock for such sale of shares of
Class A Common Stock to the Company (or such Subsidiary) shall be the Value of a
share of Class A Common Stock as of the date of exercise of such stock option.

 

(iii)          The Company shall transfer to the Optionee (or if the Optionee is
an employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional

 

--------------------------------------------------------------------------------


 

compensation to such LLC Employee, the number of shares of Class A Common Stock
described in Section 3.10(b)(ii).

 

(iv)          The Corporation shall, as soon as practicable after such exercise,
make a Capital Contribution to the Company in an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other withholdings) by the Corporation in connection with the exercise
of such stock option.  The Corporation shall receive for such Capital
Contribution, a number of Units equal to the number of shares of Class A Common
Stock for which such option was exercised.

 

(c)           Restricted Stock Granted to LLC Employees.  If at any time or from
time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any shares of Class A Common Stock are issued to an LLC Employee
(including any shares of Class A Common Stock that are subject to forfeiture in
the event such LLC Employee terminates his or her employment with the Company or
any Subsidiary) in consideration for services performed for the Company or any
Subsidiary:

 

(i)            The Corporation shall issue such number of shares of Class A
Common Stock as are to be issued to such LLC Employee in accordance with the
Equity Plan;

 

(ii)           On the date (such date, the “Vesting Date”) that the Value of
such shares is includible in taxable income of such LLC Employee, the following
events will be deemed to have occurred: (a) the Corporation shall be deemed to
have sold such shares of Class A Common Stock to the Company (or if such LLC
Employee is an employee of, or other service provider to, a Subsidiary, to such
Subsidiary) for a purchase price equal to the Value of such shares of Class A
Common Stock, (b) the Company (or such Subsidiary) shall be deemed to have
delivered such shares of Class A Common Stock to such LLC Employee, (c) the
Corporation shall be deemed to have contributed the purchase price for such
shares of Class A Common Stock to the Company as a Capital Contribution, and
(d) in the case where such LLC Employee is an employee of a Subsidiary, the
Company shall be deemed to have contributed such amount to the capital of the
Subsidiary; and

 

(iii)          The Company shall issue to the Corporation on the Vesting Date a
number of Units equal to the number of shares of Class A Common Stock issued
under Section 3.10(c)(i) in consideration for a Capital Contribution in cash in
an amount equal to the product of (x) the number of such newly issued Units
multiplied by (y) the Value of a share of Class A Common Stock.

 

(d)           Future Stock Incentive Plans.  Nothing in this Agreement shall be
construed or applied to preclude or restrain the Corporation from adopting,
modifying or terminating stock incentive plans for the benefit of employees,
directors or other business associates of the Corporation, the Company or any of
their respective Affiliates.  The Members acknowledge and agree that, in the
event that any such plan is adopted, modified or terminated by the Corporation,
amendments to this Section 3.10 may become necessary or advisable and that any
approval or consent to any such amendments requested by the Corporation shall be
deemed granted by the

 

--------------------------------------------------------------------------------


 

Manager without the requirement of any further consent or acknowledgement of any
other Member.

 

(e)           Anti-dilution adjustments.  For all purposes of this Section 3.10,
the number of shares of Class A Common Stock and the corresponding number of
Common Units shall be determined after giving effect to all anti-dilution or
similar adjustments that are applicable, as of the date of exercise or vesting,
to the option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.

 

Section 3.11          Dividend Reinvestment Plan, Cash Option Purchase Plan,
Stock Incentive Plan or Other Plan.  Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Units.  Upon such
contribution, the Company will issue to the Corporation a number of Units equal
to the number of new shares of Class A Common Stock so issued.

 

ARTICLE IV.
DISTRIBUTIONS

 

Section 4.01          Distributions.

 

(a)           Distributable Cash; Other Distributions.  To the extent permitted
by applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate; such Distributions shall be made to the Members as of the
close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest as of the close of business on such record
date; provided, however, that the Manager shall have the obligation to make
Distributions as set forth in Sections 4.01(b) and 14.02; and provided further
that, notwithstanding any other provision herein to the contrary, no
Distributions shall be made to any Member to the extent such Distribution would
render the Company insolvent.  For purposes of the foregoing sentence,
insolvency means the inability of the Company to meet its payment obligations
when due.  Promptly following the designation of a record date and the
declaration of a Distribution pursuant to this Section 4.01(a), the Manager
shall give notice to each Member of the record date, the amount and the terms of
the Distribution and the payment date thereof.  In furtherance of the foregoing,
it is intended that the Manager shall, to the extent permitted by applicable Law
and hereunder, have the right in its sole discretion to make Distributions to
the Members pursuant to this Section 4.01(a) in such amounts as shall enable the
Corporation to pay dividends or to meet its obligations, including its
obligations pursuant to the Tax Receivable Agreement (to the extent such
obligations are not otherwise able to be satisfied as a result of Tax
Distributions required to be made pursuant to Section 4.01(b)).

 

--------------------------------------------------------------------------------


 

(b)           Tax Distributions.

 

(i)            On or about each date (a “Tax Distribution Date”) that is five
(5) Business Days prior each due date for the U.S. federal income tax return of
an individual calendar year taxpayer (without regard to extensions) (or, if
earlier, the due date for the U.S. federal income tax return of the Corporation,
as determined without regard to extensions), the Company shall be required to
make a Distribution to each Member of cash in an amount equal to the excess of
such Member’s Assumed Tax Liability, if any, for such taxable period over the
Distributions previously made to such Member pursuant to this
Section 4.01(b) with respect to such taxable period (the “Tax Distributions”).

 

(ii)           To the extent a Member otherwise would be entitled to receive
less than its Percentage Interest of the aggregate Tax Distributions to be paid
pursuant to this Section 4.01(b) on any given date, the Tax Distributions to
such Member shall be increased to ensure that all Distributions made pursuant to
this Section 4.01(b) are made pro rata in accordance with such Member’s
Percentage Interest.  If, on a Tax Distribution Date, there are insufficient
funds on hand to distribute to the Members the full amount of the Tax
Distributions to which such Members are otherwise entitled, Distributions
pursuant to this Section 4.01(b) shall be made to the Members to the extent of
available funds in accordance with their Percentage Interests and the Company
shall make future Tax Distributions as soon as funds become available sufficient
to pay the remaining portion of the Tax Distributions to which such Members are
otherwise entitled.

 

(iii)          In the event of any audit by, or similar event with, a taxing
authority that affects the calculation of any Member’s Assumed Tax Liability for
any taxable year, or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties).  Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant taxable
years sufficient to cover such shortfall.

 

(iv)          Notwithstanding the foregoing, Distributions pursuant to this
Section 4.01(b), if any, shall be made to a Member only to the extent all
previous Distributions to such Member pursuant to Section 4.01(a) with respect
to the Fiscal Year are less than the Distributions such Member otherwise would
have been entitled to receive with respect to such Fiscal Year pursuant to this
Section 4.01(b).

 

Section 4.02          Restricted Distributions.  Notwithstanding any provision
to the contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest if such
Distribution would violate any applicable Law or the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

 

Section 5.01          Capital Accounts.

 

(a)           The Company shall maintain a separate Capital Account for each
Member according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). 
For this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

 

(b)           For purposes of computing the amount of any item of Company
income, gain, loss or deduction to be allocated pursuant to this Article V and
to be reflected in the Capital Accounts of the Members, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

 

(i)            The computation of all items of income, gain, loss and deduction
shall include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

 

(ii)           If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property.

 

(iii)          Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.

 

(iv)          Items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

 

(v)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

 

Section 5.02          Allocations.  Except as otherwise provided in Section 5.03
and Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal
Period shall be allocated among

 

--------------------------------------------------------------------------------


 

the Capital Accounts of the Members pro rata in accordance with their respective
Percentage Interests.

 

Section 5.03          Regulatory Allocations.

 

(a)           Losses attributable to partner nonrecourse debt (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i).  If there is a net decrease
during a Taxable Year in partner nonrecourse debt minimum gain (as defined in
Treasury Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and,
if necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

 

(b)           Nonrecourse deductions (as determined according to Treasury
Regulation Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro
rata among the Members in accordance with their Percentage Interests.  Except as
otherwise provided in Section 4.03(a), if there is a net decrease in the Minimum
Gain during any Taxable Year, each Member shall be allocated Profits for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulation
Section 1.704-2(f).  This Section 5.03(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

 

(c)           If any Member that unexpectedly receives an adjustment, allocation
or Distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account
Deficit as of the end of any Taxable Year, computed after the application of
Sections 5.03(a) and 5.03(b) but before the application of any other provision
of this Article V, then Profits for such Taxable Year shall be allocated to such
Member in proportion to, and to the extent of, such Adjusted Capital Account
Deficit.  This Section 5.03(c) is intended to be a qualified income offset
provision as described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

 

(d)           If the allocation of Net Losses to a Member as provided in
Section 5.02 would create or increase an Adjusted Capital Account Deficit, there
shall be allocated to such Member only that amount of Losses as will not create
or increase an Adjusted Capital Account Deficit.  The Net Losses that would,
absent the application of the preceding sentence, otherwise be allocated to such
Member shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

 

(e)           Profits and Losses described in Section 5.01(b)(v) shall be
allocated in a manner consistent with the manner that the adjustments to the
Capital Accounts are required to be made pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(j), (k) and (m).

 

(f)            The allocations set forth in Section 5.03(a) through and
including Section 5.03(e) (the “Regulatory Allocations”) are intended to comply
with certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations.  The Regulatory Allocations may not be consistent with the manner
in which the Members intend to allocate Profit and Loss of the

 

--------------------------------------------------------------------------------


 

Company or make Distributions.  Accordingly, notwithstanding the other
provisions of this Article V, but subject to the Regulatory Allocations, income,
gain, deduction and loss shall be reallocated among the Members so as to
eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Accounts of the Members to be in the amounts (or as close
thereto as possible) they would have been if Profit and Loss (and such other
items of income, gain, deduction and loss) had been allocated without reference
to the Regulatory Allocations.  In general, the Members anticipate that this
will be accomplished by specially allocating other Profit and Loss (and such
other items of income, gain, deduction and loss) among the Members so that the
net amount of the Regulatory Allocations and such special allocations to each
such Member is zero.  In addition, if in any Fiscal Year or Fiscal Period there
is a decrease in partnership minimum gain, or in partner nonrecourse debt
minimum gain, and application of the minimum gain chargeback requirements set
forth in Section 5.03(a) or Section 5.03(b) would cause a distortion in the
economic arrangement among the Members, the Members may, if they do not expect
that the Company will have sufficient other income to correct such distortion,
request the Internal Revenue Service to waive either or both of such minimum
gain chargeback requirements.  If such request is granted, this Agreement shall
be applied in such instance as if it did not contain such minimum gain
chargeback requirement.

 

Section 5.04          Final Allocations.  Notwithstanding any contrary provision
in this Agreement except Section 5.03, the Manager shall make appropriate
adjustments to allocations of Profits and Losses to (or, if necessary, allocate
items of gross income, gain, loss or deduction of the Company among) the Members
upon the liquidation of the Company (within the meaning of Section 1.704
1(b)(2)(ii)(g) of the Treasury Regulations), the transfer of substantially all
the Units (whether by sale or exchange or merger) or sale of all or
substantially all the assets of the Company, such that, to the maximum extent
possible, the Capital Accounts of the Members are proportionate to their
Percentage Interests.  In each case, such adjustments or allocations shall
occur, to the maximum extent possible, in the Fiscal Year of the event requiring
such adjustments or allocations.

 

Section 5.05          Tax Allocations.

 

(a)           The income, gains, losses, deductions and credits of the Company
will be allocated, for federal, state and local income tax purposes, among the
Members in accordance with the allocation of such income, gains, losses,
deductions and credits among the Members for computing their Capital Accounts;
provided that if any such allocation is not permitted by the Code or other
applicable Law, the Company’s subsequent income, gains, losses, deductions and
credits will be allocated among the Members so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.

 

(b)           Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

 

(c)           If the Book Value of any Company asset is adjusted pursuant to
Section 5.01(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such

 

--------------------------------------------------------------------------------


 

asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Book Value in the same manner as
under Code Section 704(c) using the traditional method, as described in Treasury
Regulations Section 1.704-3(b).

 

(d)           Allocations of tax credits, tax credit recapture, and any items
related thereto shall be allocated to the Members pro rata as determined by the
Manager taking into account the principles of Treasury Regulation
Section 1.704-1(b)(4)(ii).

 

(e)           For purposes of determining a Member’s pro rata share of the
Company’s “excess nonrecourse liabilities” within the meaning of Treasury
Regulation Section 1.752-3(a)(3), each Member’s interest in income and gain
shall be in proportion to the Units held by such Member.

 

(f)            Allocations pursuant to this Section 5.05 are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, Distributions or other Company items pursuant to any provision of this
Agreement.

 

Section 5.06          Indemnification and Reimbursement for Payments on Behalf
of a Member.  If the Company is obligated to pay any amount to a Governmental
Entity (or otherwise makes a payment to a Governmental Entity) that is
specifically attributable to a Member or a Member’s status as such (including
federal withholding taxes, state personal property taxes and state
unincorporated business taxes, but excluding payments such as professional
association fees and the like made voluntarily by the Company on behalf of any
Member based upon such Member’s status as an employee of the Company), then such
Person shall indemnify the Company in full for the entire amount paid (including
interest, penalties and related expenses).  The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 5.06.  A
Member’s obligation to make contributions to the Company under this Section 5.06
shall survive the termination, dissolution, liquidation and winding up of the
Company, and for purposes of this Section 5.06, the Company shall be treated as
continuing in existence.  The Company may pursue and enforce all rights and
remedies it may have against each Member under this Section 5.06, including
instituting a lawsuit to collect such contribution with interest calculated at a
rate per annum equal to the sum of the Base Rate plus 300 basis points (but not
in excess of the highest rate per annum permitted by Law).  Each Member hereby
agrees to furnish to the Company such information and forms as required or
reasonably requested in order to comply with any laws and regulations governing
withholding of tax or in order to claim any reduced rate of, or exemption from,
withholding to which the Member is legally entitled.

 

ARTICLE VI.
MANAGEMENT

 

Section 6.01          Authority of Manager.

 

(a)           Except for situations in which the approval of any Member(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in the
Corporation, as the sole managing member of the Company (the Corporation, in
such capacity, the “Manager”) and (ii) the Manager shall conduct,

 

--------------------------------------------------------------------------------


 

direct and exercise full control over all activities of the Company.  The
Manager shall be the “manager” of the Company for the purposes of the Delaware
Act.  Except as otherwise expressly provided for herein and subject to the other
provisions of this Agreement, the Members hereby consent to the exercise by the
Manager of all such powers and rights conferred on the Members by the Delaware
Act with respect to the management and control of the Company.  Any vacancies in
the position of Manager shall be filled in accordance with Section 6.04.

 

(b)           The day-to-day business and operations of the Company shall be
overseen and implemented by officers of the Company (each, an “Officer” and
collectively, the “Officers”), subject to the limitations imposed by the
Manager.  An Officer may, but need not, be a Member.  Each Officer shall be
appointed by the Manager and shall hold office until his or her successor shall
be duly designated and shall qualify or until his or her death or until he shall
resign or shall have been removed in the manner hereinafter provided.  Any one
Person may hold more than one office.  Subject to the other provisions in this
Agreement (including in Section 6.07 below), the salaries or other compensation,
if any, of the Officers of the Company shall be fixed from time to time by the
Manager.  The authority and responsibility of the Officers shall include, but
not be limited to, such duties as the Manager may, from time to time, delegate
to them and the carrying out of the Company’s business and affairs on a
day-to-day basis.  The existing Officers of the Company as of the Effective Time
shall remain in their respective positions and shall be deemed to have been
appointed by the Manager.  All Officers shall be, and shall be deemed to be,
officers and employees of the Company.  An Officer may also perform one or more
roles as an officer of the Manager.

 

(c)           The Manager shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

 

Section 6.02          Actions of the Manager.  The Manager may act through any
Officer or through any other Person or Persons to whom authority and duties have
been delegated pursuant to Section 6.07.

 

Section 6.03          Resignation; No Removal.  The Manager may resign at any
time by giving written notice to the Members.  Unless otherwise specified in the
notice, the resignation shall take effect upon receipt thereof by the Members,
and the acceptance of the resignation shall not be necessary to make it
effective.  For the avoidance of doubt, the Members have no right under this
Agreement to remove or replace the Manager.

 

Section 6.04          Vacancies.  Vacancies in the position of Manager occurring
for any reason shall be filled by the Corporation (or, if the Corporation has
ceased to exist without any successor or assign, then by the holders of a
majority in interest of the voting capital stock of the Corporation immediately
prior to such cessation).  For the avoidance of doubt, the Members have no right
under this Agreement to fill any vacancy in the position of Manager.

 

--------------------------------------------------------------------------------


 

Section 6.05          Transactions Between Company and Manager.  The Manager may
cause the Company to contract and deal with the Manager, or any Affiliate of the
Manager, provided such contracts and dealings are on terms comparable to and
competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members and otherwise are permitted by the Credit
Agreement.  The Members hereby approve the IPO Common Unit Purchase Agreement.

 

Section 6.06          Reimbursement for Expenses.  The Manager shall not be
compensated for its services as Manager of the Company except as expressly
provided in this Agreement.  The Members acknowledge and agree that, upon
consummation of the IPO, the Manager’s Class A Common Stock will be publicly
traded and therefore the Manager will have access to the public capital markets
and that such status and the services performed by the Manager will inure to the
benefit of the Company and all Members; therefore, the Manager shall be
reimbursed by the Company for any reasonable out-of-pocket expenses incurred on
behalf of the Company, including without limitation all fees, expenses and costs
associated with the IPO and all fees, expenses and costs of being a public
company (including without limitation public reporting obligations, proxy
statements, stockholder meetings, stock exchange fees, transfer agent fees, SEC
and FINRA filing fees and offering expenses) and maintaining its corporate
existence.  In the event that shares of Class A Common Stock are sold to
underwriters in the IPO (or in any subsequent public offering) at a price per
share that is lower than the price per share for which such shares of Class A
Common Stock are sold to the public in the IPO (or in such subsequent public
offering, as applicable) after taking into account underwriters’ discounts or
commissions and brokers’ fees or commissions (such difference, the “Discount”),
the Company shall reimburse the Manager for such Discount by treating such
Discount as an additional Capital Contribution made by the Manager to the
Company and increasing the Manager’s Capital Account by the amount of such
Discount.  To the extent practicable, expenses incurred by the Manager on behalf
of or for the benefit of the Company shall be billed directly to and paid by the
Company and, if and to the extent any reimbursements to the Manager or any of
its Affiliates by the Company pursuant to this Section 6.06 constitute gross
income to such Person (as opposed to the repayment of advances made by such
Person on behalf of the Company), such amounts shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Members’ Capital Accounts.

 

Section 6.07          Delegation of Authority.  The Manager (a) may, from time
to time, delegate to one or more Persons such authority and duties as the
Manager may deem advisable, and (b) may assign titles (including, without
limitation, chief executive officer, president, chief executive officer, chief
financial officers, chief operating officer, vice president, secretary,
assistant secretary, treasurer or assistant treasurer) and delegate certain
authority and duties to such Persons as the same may be amended, restated or
otherwise modified from time to time.  Any number of titles may be held by the
same individual.  The salaries or other compensation, if any, of such agents of
the Company shall be fixed from time to time by the Manager, subject to the
other provisions in this Agreement.

 

Section 6.08          Limitation of Liability of Manager.

 

(a)           Except as otherwise provided herein or in an agreement entered
into by such Person and the Company, neither the Manager nor any of the
Manager’s Affiliates shall be liable

 

--------------------------------------------------------------------------------


 

to the Company or to any Member that is not the Manager for any act or omission
performed or omitted by the Manager in its capacity as the sole managing member
of the Company pursuant to authority granted to the Manager by this Agreement;
provided, however, that, except as otherwise provided herein, such limitation of
liability shall not apply to the extent the act or omission was attributable to
the Manager’s gross negligence, willful misconduct or knowing violation of Law
or for any present or future breaches of any representations, warranties or
covenants by the Manager or its Affiliates contained herein or in the other
agreements with the Company.  The Manager may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents, and shall not be responsible for
any misconduct or negligence on the part of any such agent (so long as such
agent was selected in good faith and with reasonable care).  The Manager shall
be entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Manager in good faith reliance on such advice shall in no
event subject the Manager to liability to the Company or any Member that is not
the Manager.

 

(b)           Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member that is not the Manager,
the Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles.

 

(c)           Whenever in this Agreement or any other agreement contemplated
herein, the Manager is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion,” with “complete discretion” or
under a grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable Law, have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company or other Members.

 

(d)           Whenever in this Agreement the Manager is permitted or required to
take any action or to make a decision in its “good faith” or under another
express standard, the Manager shall act under such express standard and, to the
extent permitted by applicable Law, shall not be subject to any other or
different standards imposed by this Agreement or any other agreement
contemplated herein, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates.

 

Section 6.09          Investment Company Act.  The Manager shall use its best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

 

Section 6.10          Outside Activities of the Manager.  The Manager shall not,
directly or indirectly, enter into or conduct any business or operations, other
than in connection with (a) the ownership, acquisition and disposition of Common
Units, (b) the management of the business

 

--------------------------------------------------------------------------------


 

and affairs of the Company and its Subsidiaries, (c) the operation of the
Manager as a reporting company with a class (or classes) of securities
registered under Section 12 of the Exchange Act and listed on a securities
exchange, (d) the offering, sale, syndication, private placement or public
offering of stock, bonds, securities or other interests, (e) financing or
refinancing of any type related to the Company, its Subsidiaries or their assets
or activities, and (f) such activities as are incidental to the foregoing;
provided, however, that, except as otherwise provided herein, the net proceeds
of any financing raised by the Manager pursuant to the preceding clauses (d) and
(e) shall be made available to the Company, whether as Capital Contributions,
loans or otherwise, as appropriate, and, provided further, that the Manager may,
in its sole and absolute discretion, from time to time hold or acquire assets in
its own name or otherwise other than through the Company and its Subsidiaries so
long as the Manager takes commercially reasonable measures to ensure that the
economic benefits and burdens of such assets are otherwise vested in the Company
or its Subsidiaries, through assignment, mortgage loan or otherwise or, if it is
not commercially reasonable to vest such economic interests in the Company or
any of its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Manager.  Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

 

ARTICLE VII.
RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 7.01          Limitation of Liability and Duties of Members.

 

(a)           Except as provided in this Agreement or in the Delaware Act, no
Member (including without limitation, the Manager) shall be obligated personally
for any debts, obligation or liability solely by reason of being a Member or
acting as the Manager of the Company.  Notwithstanding anything contained herein
to the contrary, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business and affairs under this Agreement or the Delaware Act shall not be
grounds for imposing personal liability on the Members for liabilities of the
Company.

 

(b)           In accordance with the Delaware Act and the laws of the State of
Delaware, a Member may, under certain circumstances, be required to return
amounts previously distributed to such Member.  It is the intent of the Members
that no Distribution to any Member pursuant to Article IV shall be deemed a
return of money or other property paid or distributed in violation of the
Delaware Act.  The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and, to the fullest extent permitted by
Law, any Member receiving any such money or property shall not be required to
return any such money or property to the Company or any other Person.  However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of any other
Member.

 

(c)           Notwithstanding any other provision of this Agreement (subject to
Section 6.08 with respect to the Manager), to the extent that, at law or in
equity, any Member (or any Member’s Affiliate or any manager, managing member,
general partner, director, officer,

 

--------------------------------------------------------------------------------


 

employee, agent, fiduciary or trustee of any Member or of any Affiliate of a
Member) has duties (including fiduciary duties) to the Company, to the Manager,
to another Member, to any Person who acquires an interest in a Company Interest
or to any other Person bound by this Agreement, all such duties (including
fiduciary duties) are hereby eliminated, to the fullest extent permitted by law,
and replaced with the duties or standards expressly set forth herein, if any. 
The elimination of duties (including fiduciary duties) to the Company, the
Manager, each of the Members, each other Person who acquires an interest in a
Company Interest and each other Person bound by this Agreement and replacement
thereof with the duties or standards expressly set forth herein, if any, are
approved by the Company, the Manager, each of the Members, each other Person who
acquires an interest in a Company Interest and each other Person bound by this
Agreement.

 

Section 7.02          Lack of Authority.  No Member, other than the Manager or a
duly appointed Officer, in each case in its capacity as such, has the authority
or power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company.  The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

 

Section 7.03          No Right of Partition.  No Member, other than the Manager,
shall have the right to seek or obtain partition by court decree or operation of
Law of any Company property, or the right to own or use particular or individual
assets of the Company.

 

Section 7.04          Indemnification.

 

(a)           Subject to Section 5.06, the Company hereby agrees to indemnify
and hold harmless any Person (each an “Indemnified Person”) to the fullest
extent permitted under the Delaware Act, as the same now exists or may hereafter
be amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or is or was serving as the Manager, Officer, employee or
other agent of the Company or is or was serving at the request of the Company as
a manager, officer, director, principal, member, employee or agent of another
corporation, partnership, joint venture, limited liability company, trust or
other enterprise; provided, however, that no Indemnified Person shall be
indemnified for any expenses, liabilities and losses suffered that are
attributable to such Indemnified Person’s or its Affiliates’ gross negligence,
willful misconduct or knowing violation of Law or for any present or future
breaches of any representations, warranties or covenants by such Indemnified
Person or its Affiliates contained herein or in the other agreements with the
Company.  Expenses, including attorneys’ fees, incurred by any such Indemnified
Person in defending a proceeding shall be paid by the Company in advance of the
final disposition of such proceeding, including any appeal therefrom, upon
receipt of an undertaking by or on behalf of such Indemnified Person to repay
such amount if it shall ultimately be determined that such Indemnified Person is
not entitled to be indemnified by the Company.

 

--------------------------------------------------------------------------------


 

(b)           The right to indemnification and the advancement of expenses
conferred in this Section 7.04 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, agreement, bylaw,
action by the Manager or otherwise.

 

(c)           The Company shall maintain directors’ and officers’ liability
insurance, or substantially equivalent insurance, at its expense, to protect any
Indemnified Person (and the investment funds, if any, they represent) against
any expense, liability or loss described in Section 7.04(a) whether or not the
Company would have the power to indemnify such Indemnified Person against such
expense, liability or loss under the provisions of this Section 7.04.  The
Company shall use its commercially reasonable efforts to purchase and maintain
property, casualty and liability insurance in types and at levels customary for
companies of similar size engaged in similar lines of business, as determined in
good faith by the Manager, and the Company shall use its commercially reasonable
efforts to purchase directors’ and officers’ liability insurance (including
employment practices coverage) with a carrier and in an amount determined
necessary or desirable as determined in good faith by the Manager.

 

(d)           Notwithstanding anything contained herein to the contrary
(including in this Section 7.04), the Company agrees that any indemnification
and advancement of expenses available to any current or former Indemnified
Person from any investment fund that is an Affiliate of the Company who served
as a director of the Company or as a Member of the Company by virtue of such
Person’s service as a member, director, partner or employee of any such fund
prior to or following the Effective Time (any such Person, a “Sponsor Person”)
shall be secondary to the indemnification and advancement of expenses to be
provided by the Company pursuant to this Section 7.04 which shall be provided
out of and to the extent of Company assets only and no Member (unless such
Member otherwise agrees in writing or is found in a final decision by a court of
competent jurisdiction to have personal liability on account thereof) shall have
personal liability on account thereof or shall be required to make additional
Capital Contributions to help satisfy such indemnity of the Company and the
Company (i) shall be the primary indemnitor of first resort for such Sponsor
Person pursuant to this Section 7.04 and (ii) shall be fully responsible for the
advancement of all expenses and the payment of all damages or liabilities with
respect to such Sponsor Person which are addressed by this Section 7.04.

 

(e)           If this Section 7.04 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

 

Section 7.05          Members Right to Act.  For matters that require the
approval of the Members, the Members shall act through meetings and written
consents as described in paragraphs (a) and (b) below:

 

(a)           Except as otherwise expressly provided by this Agreement, acts by
the Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members.  Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another person or persons

 

--------------------------------------------------------------------------------


 

to act for it by proxy.  An electronic mail, telegram, telex, cablegram or
similar transmission by the Member, or a photographic, photostatic, facsimile or
similar reproduction of a writing executed by the Member shall (if stated
thereon) be treated as a proxy executed in writing for purposes of this
Section 7.05(a).  No proxy shall be voted or acted upon after eleven months from
the date thereof, unless the proxy provides for a longer period.  A proxy shall
be revocable unless the proxy form conspicuously states that the proxy is
irrevocable and that the proxy is coupled with an interest.  Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons present at any meeting at
which their powers thereunder are to be exercised shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if only one
be present, then such powers may be exercised by that one; or, if an even number
attend and a majority do not agree on any particular issue, the Company shall
not be required to recognize such proxy with respect to such issue if such proxy
does not specify how the votes that are the subject of such proxy are to be
voted with respect to such issue.

 

(b)           The actions by the Members permitted hereunder may be taken at a
meeting called by the Manager or by the Members holding a majority of the Units
entitled to vote on such matter on at least 120 hours’ prior written notice to
the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called.  The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held signs a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof.  The actions by
the Members entitled to vote or consent may be taken by vote of the Members
entitled to vote or consent at a meeting or by written consent, so long as such
consent is signed by Members having not less than the minimum number of Units
that would be necessary to authorize or take such action at a meeting at which
all Members entitled to vote thereon were present and voted.  Prompt notice of
the action so taken, which shall state the purpose or purposes for which such
consent is required and may be delivered via email, without a meeting shall be
given to those Members entitled to vote or consent who have not consented in
writing; provided, however, that the failure to give any such notice shall not
affect the validity of the action taken by such written consent.  Any action
taken pursuant to such written consent of the Members shall have the same force
and effect as if taken by the Members at a meeting thereof.

 

Section 7.06          Inspection Rights.  The Company shall permit each Member
and each of its designated representatives to (i) visit and inspect any of the
properties of the Company and its Subsidiaries, all at reasonable times and upon
reasonable notice, (ii) examine the corporate and financial records of the
Company or any of its Subsidiaries and make copies thereof or extracts
therefrom, (iii) consult with the managers, officers, employees and independent
accountants of the Company or any of its Subsidiaries concerning the affairs,
finances and accounts of the Company or any of its Subsidiaries.  The
presentation of an executed copy of this Agreement by any Member to the
Company’s independent accountants shall constitute the Company’s permission to
its independent accountants to participate in discussions with such Persons and
their respective designated representatives.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

 

Section 8.01          Records and Accounting.  The Company shall keep, or cause
to be kept, appropriate books and records with respect to the Company’s
business, including all books and records necessary to provide any information,
lists and copies of documents required to be provided pursuant to Section 8.03
or pursuant to applicable Laws.  All matters concerning (a) the determination of
the relative amount of allocations and Distributions among the Members pursuant
to Articles III and IV and (b) accounting procedures and determinations, and
other determinations not specifically and expressly provided for by the terms of
this Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

 

Section 8.02          Fiscal Year.  The Fiscal Year of the Company shall end on
the last Wednesday in the month of December of each year or such other date as
may be established by the Manager.

 

Section 8.03          Reports.  The Company shall deliver or cause to be
delivered, within ninety (90) days after the end of each Fiscal Year, to each
Person who was a Member at any time during such Fiscal Year, all information
reasonably necessary for the preparation of such Person’s United States federal
and applicable state income tax returns.

 

ARTICLE IX.
TAX MATTERS

 

Section 9.01          Preparation of Tax Returns.  The Manager shall arrange for
the preparation and timely filing of all tax returns required to be filed by the
Company.  On or before March 15, June 15, September 15, and December 15 of each
Fiscal Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for the prior quarter, which estimate shall have been
reviewed by the Company’s outside tax accountants.  In addition, no later than
the later of (i) March 15 following the end of the prior Fiscal Year, and
(ii) thirty (30) Business Days after the issuance of the final financial
statement report for a Fiscal Year by the Company’s auditors, the Company shall
send to each Person who was a Member at any time during such Fiscal Year, a
statement showing such Member’s final state tax apportionment information and
allocations to the Members of taxable income, gains, losses, deductions and
credits for such Fiscal Year and a completed IRS Schedule K-1.  Each Member
shall notify the other Members upon receipt of any notice of tax examination of
the Company by federal, state or local authorities.  Subject to the terms and
conditions of this Agreement, in its capacity as Tax Matters Partner, the
Corporation shall have the authority to prepare the tax returns of the Company
using such permissible methods and elections as it determines in its reasonable
discretion, including without limitation the use of any permissible method under
Section 706 of the Code for purposes of determining the varying Company
Interests of its Members.

 

Section 9.02          Tax Elections.  The Taxable Year shall be the Fiscal Year
set forth in Section 8.02.  The Company and any eligible Subsidiary shall make
an election pursuant to

 

--------------------------------------------------------------------------------


 

Section 754 of the Code, shall not thereafter revoke such election and shall
make a new election pursuant to Section 754 to the extent necessary following
any “termination” of the Company or the Subsidiary under Section 708 of the
Code.  Each Member will upon request supply any information reasonably necessary
to give proper effect to any such elections.

 

Section 9.03          Tax Controversies.  The Corporation is hereby designated
the Tax Matters Partner within the meaning given to such term in Section 6231 of
the Code (the Corporation, in such capacity, the “Tax Matters Partner”) and is
authorized and required to represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by tax authorities,
including resulting administrative and judicial proceedings, and to expend
Company funds for professional services reasonably incurred in connection
therewith.  Each Member agrees to cooperate with the Company and to do or
refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings.  The Tax Matters Partners shall keep
any 10% Member fully advised on a current basis of any contacts by or
discussions with the tax authorities, and the 10% Members shall have the right
to observe and participate through representatives of their own choosing (at
their sole expense) in any tax proceedings.  Notwithstanding the foregoing, the
Tax Matters Partners shall not settle or otherwise compromise any issue in any
such examination, audit or other proceeding without first obtaining approval of
the Manager.  Nothing herein shall diminish, limit or restrict the rights of any
Member under Subchapter C, Chapter 63, Subtitle F of the Code (Code Sections
6221 et seq.).

 

ARTICLE X.
RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

 

Section 10.01       Transfers by Members.  No holder of Units may Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Section 10.02 or (b) approved in writing by the Manager.  Notwithstanding the
foregoing, “Transfer” shall not include an event that terminates the existence
of a Member for income tax purposes (including, without limitation, a change in
entity classification of a Member under Treasury Regulations Section 301.7701-3,
termination of a partnership pursuant to Code Section 708(b)(1)(B), a sale of
assets by, or liquidation of, a Member pursuant to an election under Code
Sections 336 or 338, or merger, severance, or allocation within a trust or among
sub-trusts of a trust that is a Member), but that does not terminate the
existence of such Member under applicable state law (or, in the case of a trust
that is a Member, does not terminate the trusteeship of the fiduciaries under
such trust with respect to all the Company Interests of such trust that is a
Member).

 

Section 10.02       Permitted Transfers.  The restrictions contained in
Section 10.01 shall not apply to any Transfer (each, a “Permitted Transfer”)
pursuant to (i)(A) a Change of Control Transaction, (B) a Redemption or Exchange
in accordance with Article XI hereof or (C) a Transfer by a Member to the
Corporation or any of its Subsidiaries (ii) a Transfer by any Member to such
Member’s spouse, any lineal ascendants or descendants or trusts or other
entities in which such Member or Member’s spouse, lineal ascendants or
descendants hold (and continue to hold while such trusts or other entities hold
Units) 50% or more of such entity’s beneficial interests, (iii) pursuant to the
laws of descent and distribution and (iv) a Transfer to a partner, shareholder,
member or Affiliated investment fund of such Member; provided, however, that
(A) the restrictions contained in this Agreement will continue to apply to Units
after any

 

--------------------------------------------------------------------------------


 

Permitted Transfer of such Units, and (B) in the case of the foregoing clauses
(ii), (iii) and (iv), the transferees of the Units so Transferred shall agree in
writing to be bound by the provisions of this Agreement and, the transferor will
deliver a written notice to the Company and the Members, which notice will
disclose in reasonable detail the identity of the proposed transferee.  In the
case of a Permitted Transfer by any Original Member of Common Units to a
transferee in accordance with this Section 10.02, such Member (or any subsequent
transferee of such Member) shall be required to also transfer the fraction of
its remaining Class B Common Stock ownership corresponding to the proportion of
such Member’s (or subsequent transferee’s) Common Units that were transferred in
the transaction to such transferee.  All Permitted Transfers are subject to the
additional limitations set forth in Section 10.07(b).

 

Section 10.03       Restricted Units Legend.  The Units have not been registered
under the Securities Act and, therefore, in addition to the other restrictions
on Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available.  To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
FEBRUARY 4, 2015, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF SSE HOLDINGS, LLC, AS MAY BE AMENDED AND
MODIFIED FROM TIME TO TIME, AND SSE HOLDINGS, LLC RESERVES THE RIGHT TO REFUSE
THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH
RESPECT TO ANY TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY SSE
HOLDINGS, LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

 

The Company shall imprint such legend on certificates (if any) evidencing
Units.  The legend set forth above shall be removed from the certificates (if
any) evidencing any units which cease to be Units in accordance with the
definition thereof.

 

Section 10.04       Transfer.  Prior to Transferring any Units (other than
pursuant to a Change of Control Transaction), the Transferring Holder of Units
shall cause the prospective Transferee to be bound by this Agreement as provided
in Section 10.02 and any other agreements executed by the holders of Units and
relating to such Units in the aggregate (collectively, the “Other Agreements”),
and shall cause the prospective Transferee to execute and deliver to the Company
and the other holders of Units counterparts of this Agreement and any applicable
Other Agreements.  Any Transfer or attempted Transfer of any Units in violation
of any provision of this Agreement (including any prohibited indirect Transfers)
(a) shall be void, and (b) the

 

--------------------------------------------------------------------------------


 

Company shall not record such Transfer on its books or treat any purported
Transferee of such Units as the owner of such securities for any purpose.

 

Section 10.05       Assignee’s Rights.

 

(a)           The Transfer of a Company Interest in accordance with this
Agreement shall be effective as of the date of its assignment (assuming
compliance with all of the conditions to such Transfer set forth herein), and
such Transfer shall be shown on the books and records of the Company.  Profits,
Losses and other Company items shall be allocated between the transferor and the
Assignee according to Code Section 706, using any permissible method as
determined in the reasonable discretion of the Manager.  Distributions made
before the effective date of such Transfer shall be paid to the transferor, and
Distributions made after such date shall be paid to the Assignee.

 

(b)           Unless and until an Assignee becomes a Member pursuant to
Article XII, the Assignee shall not be entitled to any of the rights granted to
a Member hereunder or under applicable Law, other than the rights granted
specifically to Assignees pursuant to this Agreement; provided, however, that,
without relieving the transferring Member from any such limitations or
obligations as more fully described in Section 10.06, such Assignee shall be
bound by any limitations and obligations of a Member contained herein that a
Member would be bound on account of the Assignee’s Company Interest (including
the obligation to make Capital Contributions on account of such Company
Interest).

 

Section 10.06       Assignor’s Rights and Obligations.  Any Member who shall
Transfer any Company Interest in a manner in accordance with this Agreement
shall cease to be a Member with respect to such Units or other interest and
shall no longer have any rights or privileges, or, except as set forth in this
Section 10.06, duties, liabilities or obligations, of a Member with respect to
such Units or other interest (it being understood, however, that the applicable
provisions of Sections 6.08 and 7.04 shall continue to inure to such Person’s
benefit), except that unless and until the Assignee (if not already a Member) is
admitted as a Substituted Member in accordance with the provisions of
Article XII (the “Admission Date”), (i) such assigning Member shall retain all
of the duties, liabilities and obligations of a Member with respect to such
Units or other interest, and (ii) the Manager may, in its sole discretion,
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units or other interest for any period of time prior to the
Admission Date.  Nothing contained herein shall relieve any Member who Transfers
any Units or other interest in the Company from any liability of such Member to
the Company with respect to such Company Interest that may exist on the
Admission Date or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company.

 

Section 10.07       Overriding Provisions.

 

(a)           Any Transfer in violation of this Article X shall be null and void
ab initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers.  For the avoidance

 

--------------------------------------------------------------------------------


 

of doubt, any Person to whom a Transfer is made or attempted in violation of
this Article X shall not become a Member, shall not be entitled to vote on any
matters coming before the Members and shall not have any other rights in or with
respect to any rights of a Member of the Company.  The approval of any Transfer
in any one or more instances shall not limit or waive the requirement for such
approval in any other or future instance.  The Manager shall promptly amend the
Schedule of Members to reflect any Permitted Transfer pursuant to this
Article X.

 

(b)           Notwithstanding anything contained herein to the contrary
(including, for the avoidance of doubt, the provisions of Section 10.01 and
Article XI and Article XII), in no event shall any Member Transfer any Units to
the extent such Transfer would:

 

(i)            result in the violation of the Securities Act, or any other
applicable federal, state or foreign Laws;

 

(ii)           cause an assignment under the Investment Company Act;

 

(iii)          in the reasonable determination of the Manager, be a violation of
or a default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any indebtedness
under, any promissory note, mortgage, loan agreement, indenture or similar
instrument or agreement to which the Company or the Manager is a party; provided
that (x) the payee or creditor to whom the Company or the Manager owes such
obligation is not an affiliate of the Company or the Manager and (y) such
indebtedness, individually or in the aggregate, has an aggregate principal
amount then outstanding that is greater than $25,000,000;

 

(iv)          cause the Company to lose its status as a partnership for federal
income tax purposes or, without limiting the generality of the foregoing, such
Transfer was effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Section 1.7704-1 of the Treasury Regulations;

 

(v)           be a Transfer to a Person who is not legally competent or who has
not achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors);

 

(vi)          cause the Company to be treated as a “publicly traded partnership”
or to be taxed as a corporation pursuant to Section 7704 of the Code or
successor provision of the Code; or

 

(vii)         result in the Company having more than one hundred (100) partners,
within the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

 

--------------------------------------------------------------------------------


 

ARTICLE XI.
REDEMPTION AND EXCHANGE RIGHTS

 

Section 11.01       Redemption Right of a Member.

 

(a)           Each Member (other than the Corporation) shall be entitled to
cause the Company to redeem (a “Redemption”) its Common Units (the “Redemption
Right”) at any time following the expiration of any contractual lock-up period
relating to the shares of the Corporation that may be applicable to such
Member.  A Member desiring to exercise its Redemption Right (the “Redeeming
Member”) shall exercise such right by giving written notice (the “Redemption
Notice”) to the Company with a copy to the Corporation.  The Redemption Notice
shall specify the number of Common Units (the “Redeemed Units”) that the
Redeeming Member intends to have the Company redeem and a date, not less than
seven (7) Business Days nor more than ten (10) Business Days after delivery of
such Redemption Notice (unless and to the extent that the Manager in its sole
discretion agrees in writing to waive such time periods), on which exercise of
the Redemption Right shall be completed (the “Redemption Date”); provided that
the Company, the Corporation and the Redeeming Member may change the number of
Redeemed Units and/or the Redemption Date specified in such Redemption Notice to
another number and/or date by mutual agreement signed in writing by each of
them; provided further that a Redemption Notice may be conditioned on the
closing of an underwritten distribution of the shares of Class A Common Stock
that may be issued in connection with such proposed Redemption.  Unless the
Redeeming Member timely has delivered a Retraction Notice as provided in
Section 11.01(b) or has revoked or delayed a Redemption as provided in
Section 11.01(c), on the Redemption Date (to be effective immediately prior to
the close of business on the Redemption Date) (i) the Redeeming Member shall
transfer and surrender the Redeemed Units to the Company, free and clear of all
liens and encumbrances, and (ii) the Company shall (x) cancel the Redeemed
Units, (y) transfer to the Redeeming Member the consideration to which the
Redeeming Member is entitled under Section 11.01(b), and (z), if the Units are
certificated, issue to the Redeeming Member a certificate for a number of Common
Units equal to the difference (if any) between the number of Common Units
evidenced by the certificate surrendered by the Redeeming Member pursuant to
clause (i) of this Section 11.01(a) and the Redeemed Units.

 

(b)           In exercising its Redemption Right, a Redeeming Member shall be
entitled to receive the Share Settlement or the Cash Settlement; provided that
the Corporation shall have the option as provided in Section 11.02 and subject
to Section 11.01(d) to select whether the redemption payment is made by means of
a Share Settlement or a Cash Settlement.  Within three (3) Business Days of
delivery of the Redemption Notice, the Corporation shall give written notice
(the “Contribution Notice”) to the Company (with a copy to the Redeeming Member)
of its intended settlement method; provided that if the Corporation does not
timely deliver a Contribution Notice, the Corporation shall be deemed to have
elected the Share Settlement method.  If the Corporation elects the Cash
Settlement method, the Redeeming Member may retract its Redemption Notice by
giving written notice (the “Retraction Notice”) to the Company (with a copy to
the Corporation) within two (2) Business Days of delivery of the Contribution
Notice.  The timely delivery of a Retraction Notice shall terminate all of the
Redeeming Member’s, Company’s and the Corporation’ rights and obligations under
this Section 11.01 arising from the Redemption Notice.

 

--------------------------------------------------------------------------------


 

(c)           In the event the Corporation elects a Share Settlement in
connection with a Redemption, a Redeeming Member shall be entitled to revoke its
Redemption Notice or delay the consummation of a Redemption if any of the
following conditions exists: (i) any registration statement pursuant to which
the resale of the Class A Common Stock to be registered for such Redeeming
Member at or immediately following the consummation of the Redemption shall have
ceased to be effective pursuant to any action or inaction by the SEC or no such
resale registration statement has yet become effective; (ii) the Corporation
shall have failed to cause any related prospectus to be supplemented by any
required prospectus supplement necessary to effect such Redemption; (iii) the
Corporation shall have exercised its right to defer, delay or suspend the filing
or effectiveness of a registration statement and such deferral, delay or
suspension shall affect the ability of such Redeeming Member to have its Class A
Common Stock registered at or immediately following the consummation of the
Redemption; (iv) the Corporation shall have disclosed to such Redeeming Member
any material non-public information concerning the Corporation, the receipt of
which results in such Redeeming Member being prohibited or restricted from
selling Class A Common Stock at or immediately following the Redemption without
disclosure of such information (and the Corporation does not permit disclosure);
(v) any stop order relating to the registration statement pursuant to which the
Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;
(vi) there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded; (vii) there shall be in effect an injunction, a restraining order or a
decree of any nature of any Governmental Entity that restrains or prohibits the
Redemption; (viii) the Corporation shall have failed to comply in all material
respects with its obligations under the Registration Rights Agreement, and such
failure shall have affected the ability of such Redeeming Member to consummate
the resale of Class A Common Stock to be received upon such redemption pursuant
to an effective registration statement; (ix) the Redemption Date would occur
three (3) Business Days or less prior to, or during, a Black-Out Period;
provided further, that in no event shall the Redeeming Member seeking to revoke
its Redemption Notice or delay the consummation of such Redemption and relying
on any of the matters contemplated in clauses (i) through (ix) above have
controlled or intentionally materially influenced any facts, circumstances, or
Persons in connection therewith (except in the good faith performance of his or
her duties as an officer or director of the Corporation) in order to provide
such Redeeming Member with a basis for such delay or revocation.  If a Redeeming
Member delays the consummation of a Redemption pursuant to this
Section 11.01(c), the Redemption Date shall occur on the fifth Business Day
following the date on which the conditions giving rise to such delay cease to
exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing).

 

(d)           The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under
Section 11.01(b) (whether through a Share Settlement or Cash Settlement) shall
not be adjusted on account of any Distributions previously made with respect to
the Redeemed Units or dividends previously paid with respect to Class A Common
Stock; provided, however, that if a Redeeming Member causes the Company to
redeem Redeemed Units and the Redemption Date occurs subsequent to the record
date for any Distribution with respect to the Redeemed Units but prior to
payment of such Distribution, the Redeeming Member shall be entitled to receive
such Distribution with respect

 

--------------------------------------------------------------------------------


 

to the Redeemed Units on the date that it is made notwithstanding that the
Redeeming Member transferred and surrendered the Redeemed Units to the Company
prior to such date.

 

(e)           In the event of a reclassification or other similar transaction as
a result of which the shares of Class A Common Stock are converted into another
security, then in exercising its Redemption Right a Redeeming Member shall be
entitled to receive the amount of such security that the Redeeming Member would
have received if such Redemption Right had been exercised and the Redemption
Date had occurred immediately prior to the record date of such reclassification
or other similar transaction.

 

Section 11.02       Election and Contribution of the Corporation.  In connection
with the exercise of a Redeeming Member’s Redemption Rights under
Section 11.01(a), the Corporation shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under
Section 11.01(b).  The Corporation, at its option, shall determine whether to
contribute, pursuant to Section 11.01(b), the Share Settlement or the Cash
Settlement.  Unless the Redeeming Member has timely delivered a Retraction
Notice as provided in Section 11.01(b), or has revoked or delayed a Redemption
as provided in Section 11.01(c), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Corporation shall make its Capital Contribution to the Company (in the form of
the Share Settlement or the Cash Settlement) required under this Section 11.02,
and (ii) the Company shall issue to the Corporation a number of Common Units
equal to the number of Redeemed Units surrendered by the Redeeming Member. 
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Corporation elects a Cash Settlement, the Corporation shall only
be obligated to contribute to the Company an amount in respect of such Cash
Settlement equal to the net proceeds (after deduction of any underwriters’
discounts or commissions and brokers’ fees or commissions) from the sale by the
Corporation of a number of shares of Class A Common Stock equal to the number of
Redeemed Units to be redeemed with such Cash Settlement provided that the
Corporation’s Capital Account shall be increased by an amount equal to any
Discount relating to such sale of shares of Class A Common Stock in accordance
with Section 6.06.  The timely delivery of a Retraction Notice shall terminate
all of the Company’s and the Corporation’ rights and obligations under this
Section 11.02 arising from the Redemption Notice.

 

Section 11.03       Exchange Right of the Corporation.

 

(a)           Notwithstanding anything to the contrary in this Article XI, the
Corporation may, in its sole and absolute discretion, elect to effect on the
Redemption Date the exchange of Redeemed Units for the Share Settlement or Cash
Settlement, as the case may be, through a direct exchange of such Redeemed Units
and such consideration between the Redeeming Member and the Corporation (a
“Direct Exchange”).  Upon such Direct Exchange pursuant to this Section 11.03,
the Corporation shall acquire the Redeemed Units and shall be treated for all
purposes of this Agreement as the owner of such Units.

 

(b)           The Corporation may, at any time prior to a Redemption Date,
deliver written notice (an “Exchange Election Notice”) to the Company and the
Redeeming Member setting forth its election to exercise its right to consummate
a Direct Exchange; provided that such election does not prejudice the ability of
the parties to consummate a Redemption or Direct

 

--------------------------------------------------------------------------------


 

Exchange on the Redemption Date.  An Exchange Election Notice may be revoked by
the Corporation at any time; provided that any such revocation does not
prejudice the ability of the parties to consummate a Redemption or Direct
Exchange on the Redemption Date.  The right to consummate a Direct Exchange in
all events shall be exercisable for all the Redeemed Units that would have
otherwise been subject to a Redemption.  Except as otherwise provided by this
Section 11.03, a Direct Exchange shall be consummated pursuant to the same
timeframe and in the same manner as the relevant Redemption would have been
consummated if the Corporation had not delivered an Exchange Election Notice.

 

Section 11.04       Reservation of shares of Class A Common Stock; Listing;
Certificate of the Corporation.  At all times the Corporation shall reserve and
keep available out of its authorized but unissued Class A Common Stock, solely
for the purpose of issuance upon a Redemption or Direct Exchange, such number of
shares of Class A Common Stock as shall be issuable upon any such Redemption or
Direct Exchange pursuant to Share Settlements; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Redemption or Direct Exchange by delivery of
purchased Class A Common Stock (which may or may not be held in the treasury of
the Corporation) or the delivery of cash pursuant to a Cash Settlement.  The
Corporation shall deliver Class A Common Stock that has been registered under
the Securities Act with respect to any Redemption or Direct Exchange to the
extent a registration statement is effective and available for such shares.  The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock required to be delivered upon any such Redemption or Direct
Exchange prior to such delivery upon each national securities exchange upon
which the outstanding shares of Class A Common Stock are listed at the time of
such Redemption or Direct Exchange (it being understood that any such shares may
be subject to transfer restrictions under applicable securities Laws).  The
Corporation covenants that all Class A Common Stock issued upon a Redemption or
Direct Exchange will, upon issuance, be validly issued, fully paid and
non-assessable.  The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation’s certificate of incorporation.

 

Section 11.05       Effect of Exercise of Redemption or Exchange Right.  This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange and all governance or other rights set forth herein shall be
exercised by the remaining Members and the Redeeming Member (to the extent of
such Redeeming Member’s remaining interest in the Company).  No Redemption or
Direct Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

 

Section 11.06       Tax Treatment.  Unless otherwise required by applicable Law,
the parties hereto acknowledge and agree a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeeming Member for U.S. federal and applicable state and local income
tax purposes.

 

ARTICLE XII.
ADMISSION OF MEMBERS

 

Section 12.01       Substituted Members.  Subject to the provisions of Article X
hereof, in connection with the Permitted Transfer of a Company Interest
hereunder, the transferee shall

 

--------------------------------------------------------------------------------


 

become a substituted Member (“Substituted Member”) on the effective date of such
Transfer, which effective date shall not be earlier than the date of compliance
with the conditions to such Transfer, and such admission shall be shown on the
books and records of the Company.

 

Section 12.02       Additional Members.  Subject to the provisions of Article X
hereof, any Person that is not an Original Member may be admitted to the Company
as an additional Member (any such Person, an “Additional Member”) only upon
furnishing to the Manager (a) counterparts of this Agreement and any applicable
Other Agreements and (b) such other documents or instruments as may be
reasonably necessary or appropriate to effect such Person’s admission as a
Member (including entering into such documents as the Manager may deem
appropriate in its reasonable discretion).  Such admission shall become
effective on the date on which the Manager determines in its reasonable
discretion that such conditions have been satisfied and when any such admission
is shown on the books and records of the Company.

 

ARTICLE XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

 

Section 13.01       Withdrawal and Resignation of Members.  No Member shall have
the power or right to withdraw or otherwise resign as a Member from the Company
prior to the dissolution and winding up of the Company pursuant to Article XIV. 
Any Member, however, that attempts to withdraw or otherwise resign as a Member
from the Company without the prior written consent of the Manager upon or
following the dissolution and winding up of the Company pursuant to Article XIV,
but prior to such Member receiving the full amount of Distributions from the
Company to which such Member is entitled pursuant to Article XIV, shall be
liable to the Company for all damages (including all lost profits and special,
indirect and consequential damages) directly or indirectly caused by the
withdrawal or resignation of such Member.  Upon a Transfer of all of a Member’s
Units in a Transfer permitted by this Agreement, subject to the provisions of
Section 10.06, such Member shall cease to be a Member.

 

ARTICLE XIV.
DISSOLUTION AND LIQUIDATION

 

Section 14.01       Dissolution.  The Company shall not be dissolved by the
admission of Additional Members or Substituted Members or the attempted
withdrawal or resignation of a Member.  The Company shall dissolve, and its
affairs shall be wound up, upon:

 

(a)           the unanimous decision of the Manager together with the Members
that then hold Voting Units to dissolve the Company;

 

(b)           a Change of Control Transaction that is not approved by the
Majority Members;

 

(c)           a dissolution of the Company under Section 18-801(4) of the
Delaware Act; or

 

(d)           the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.

 

--------------------------------------------------------------------------------


 

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

 

Section 14.02       Liquidation and Termination.  On dissolution of the Company,
the Manager shall act as liquidator or may appoint one or more Persons as
liquidator.  The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Delaware
Act.  The costs of liquidation shall be borne as a Company expense.  Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Manager.  The steps to be
accomplished by the liquidators are as follows:

 

(a)           as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

 

(b)           the liquidators shall cause the notice described in the Delaware
Act to be mailed to each known creditor of and claimant against the Company in
the manner described thereunder;

 

(c)           the liquidators shall pay, satisfy or discharge from Company
funds, or otherwise make adequate provision for payment and discharge thereof
(including, without limitation, the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine): first, all expenses incurred in liquidation; and second, all of the
debts, liabilities and obligations of the Company; and

 

(d)           all remaining assets of the Company shall be distributed to the
Members in accordance with Article IV by the end of the Taxable Year during
which the liquidation of the Company occurs (or, if later, by ninety (90) days
after the date of the liquidation).  The distribution of cash and/or property to
the Members in accordance with the provisions of this Section 14.02 and
Section 14.03 below constitutes a complete return to the Members of their
Capital Contributions, a complete distribution to the Members of their interest
in the Company and all the Company’s property and constitutes a compromise to
which all Members have consented within the meaning of the Delaware Act.  To the
extent that a Member returns funds to the Company, it has no claim against any
other Member for those funds.

 

Section 14.03       Deferment; Distribution in Kind.  Notwithstanding the
provisions of Section 14.02, but subject to the order of priorities set forth
therein, if upon dissolution of the Company the liquidators determine that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss (or would otherwise not be beneficial) to the Members,
the liquidators may, in their sole discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy Company liabilities
(other than loans to the Company by Members) and reserves.  Subject to the order
of priorities set forth in Section 14.02, the liquidators may, in their sole
discretion, distribute to the Members, in lieu of cash, either (a) all or any
portion of such remaining Company assets in-kind in accordance with the
provisions of Section 14.02(d), (b) as tenants in common and in accordance with
the provisions of Section

 

--------------------------------------------------------------------------------


 

14.02(d), undivided interests in all or any portion of such Company assets or
(c) a combination of the foregoing.  Any such Distributions in kind shall be
subject to (y) such conditions relating to the disposition and management of
such assets as the liquidators deem reasonable and equitable and (z) the terms
and conditions of any agreements governing such assets (or the operation thereof
or the holders thereof) at such time.  Any Company assets distributed in kind
will first be written up or down to their Fair Market Value, thus creating
Profit or Loss (if any), which shall be allocated in accordance with Article V. 
The liquidators shall determine the Fair Market Value of any property
distributed in accordance with the valuation procedures set forth in Article XV.

 

Section 14.04       Cancellation of Certificate.  On completion of the
distribution of Company assets as provided herein, the Company is terminated
(and the Company shall not be terminated prior to such time), and the Manager
(or such other Person or Persons as the Delaware Act may require or permit)
shall file a certificate of cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled and take such other actions as may be necessary to terminate
the Company.  The Company shall be deemed to continue in existence for all
purposes of this Agreement until it is terminated pursuant to this
Section 14.04.

 

Section 14.05       Reasonable Time for Winding Up.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Sections 14.02 and 14.03 in order
to minimize any losses otherwise attendant upon such winding up.

 

Section 14.06       Return of Capital.  The liquidators shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood that any such return shall be made solely from
Company assets).

 

ARTICLE XV.
VALUATION

 

Section 15.01       Determination.  “Fair Market Value” of a specific Company
asset will mean the amount which the Company would receive in an all-cash sale
of such asset in an arms-length transaction with a willing unaffiliated third
party, with neither party having any compulsion to buy or sell, consummated on
the day immediately preceding the date on which the event occurred which
necessitated the determination of the Fair Market Value (and after giving effect
to any transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

 

Section 15.02       Dispute Resolution.  If any Member or Members dispute the
accuracy of any determination of Fair Market Value in accordance with
Section 15.01, and the Manager and such Member(s) are unable to agree on the
determination of the Fair Market Value of any asset of the Company, the Manager
and such Member(s) shall each select a nationally recognized investment banking
firm experienced in valuing securities of closely-held companies such as the
Company in the Company’s industry (the “Appraisers”), who shall each determine
the Fair Market Value of the asset or the Company (as applicable) in accordance
with the provisions of

 

--------------------------------------------------------------------------------


 

Section 15.01.  The Appraisers shall be instructed to give written notice of
their determination of the Fair Market Value of the asset or the Company (as
applicable) within thirty (30) days of their appointment as Appraisers.  If Fair
Market Value as determined by an Appraiser is higher than Fair Market Value as
determined by the other Appraiser by 10% or more, and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the original Appraisers
shall designate a third Appraiser meeting the same criteria used to select the
original two.  If Fair Market Value as determined by an Appraiser is within 10%
of the Fair Market Value as determined by the other Appraiser (but not
identical), and the Manager and such Member(s) do not otherwise agree on a Fair
Market Value, the Manager shall select the Fair Market Value of one of the
Appraisers.  The fees and expenses of the Appraisers shall be borne by the
Company.

 

ARTICLE XVI.
GENERAL PROVISIONS

 

Section 16.01       Power of Attorney.

 

(a)           Each Member who is an individual hereby constitutes and appoints
the Manager (or the liquidator, if applicable) with full power of substitution,
as his or her true and lawful agent and attorney-in-fact, with full power and
authority in his, her or its name, place and stead, to:

 

(i)            execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Manager deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; and (D) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article XII or XIII; and

 

(ii)           sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

 

(b)           The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member who is an individual and the
transfer of all or any portion of his, her or its Company Interest and shall
extend to such Member’s heirs, successors, assigns and personal representatives.

 

--------------------------------------------------------------------------------


 

Section 16.02       Confidentiality.  The Manager and each of the Members agree
to hold the Company’s Confidential Information in confidence and may not use
such information except in furtherance of the business of the Company or as
otherwise authorized separately in writing by the Manager.  “Confidential
Information” as used herein includes, but is not limited to, ideas, financial
product structuring, business strategies, innovations and materials, all aspects
of the Company’s business plan, proposed operation and products, corporate
structure, financial and organizational information, analyses, proposed
partners, software code and system and product designs, employees and their
identities, equity ownership, the methods and means by which the Company plans
to conduct its business, all trade secrets, trademarks, tradenames and all
intellectual property associated with the Company’s business.  With respect to
the Manager and each Member, Confidential Information does not include
information or material that: (a) is rightfully in the possession of the Manager
or each Member at the time of disclosure by the Company; (b) before or after it
has been disclosed to the Manager or each Member by the Company, becomes part of
public knowledge, not as a result of any action or inaction of the Manager or
such Member, respectively, in violation of this Agreement; (c) is approved for
release by written authorization of the CEO of the Company or of the
Corporation; (d) is disclosed to the Manager or such Member or their
representatives by a third party not, to the knowledge of the Manager or such
Member, respectively, in violation of any obligation of confidentiality owed to
the Company with respect to such information; or (e) is or becomes independently
developed by the Manager or such Member or their respective representatives
without use or reference to the Confidential Information.

 

Section 16.03       Amendments.  This Agreement may be amended or modified upon
the consent of the Majority Members; provided, that, solely for purposes of this
Section 16.03, the second reference to “a majority” in the definition of
Majority Members shall be deemed to be “thirty-three percent (33%) or more”. 
Notwithstanding the foregoing, no amendment or modification (a) to this
Section 16.03 may be made without the prior written consent of the Manager and
each of the Members, (b) to any of the terms and conditions of this Agreement
which terms and conditions expressly require the approval or action of certain
Persons may be made without obtaining the consent of the requisite number or
specified percentage of such Persons who are entitled to approve or take action
on such matter, and (c) to any of the terms and conditions of Article VI or
Section 14.01 (and related definitions as used directly or indirectly therein)
may be made without the prior written consent of the Manager, which consent may
be given or withheld in the Manager’s sole discretion.

 

Section 16.04       Title to Company Assets.  Company assets shall be deemed to
be owned by the Company as an entity, and no Member, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof.  The Company shall hold title to all of its property in the
name of the Company and not in the name of any Member.  All Company assets shall
be recorded as the property of the Company on its books and records,
irrespective of the name in which legal title to such Company assets is held. 
The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be transferred or encumbered for, or
in payment of, any individual obligation of any Member.

 

Section 16.05       Addresses and Notices.  Any notice provided for in this
Agreement will be in writing and will be either personally delivered, or
received by certified mail, return receipt

 

--------------------------------------------------------------------------------


 

requested, or sent by reputable overnight courier service (charges prepaid) to
the Company at the address set forth below and to any other recipient and to any
Member at such address as indicated by the Company’s records, or at such address
or to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.  Notices will be deemed to have been
given hereunder when delivered personally or sent by telecopier (provided
confirmation of transmission is received), three (3) days after deposit in the
U.S. mail and one (1) day after deposit with a reputable overnight courier
service.  The Company’s address is:

 

to the Company:

 

SSE Holdings, LLC
24 Union Square East, 5th Floor,

New York, New York 10003
Attn: Randy Garutti, Chief Executive Officer
E-mail:

 

with a copy (which copy shall not constitute notice) to:

 

SSE Holdings, LLC

24 Union Square East, 5th Floor,

New York, New York 10003
Attn: Ron Palmese, General Counsel
E-mail:

 

and

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn:  Howard Sobel

Paul Kukish

Facsimile:

E-mail:

 

Section 16.06       Binding Effect; Intended Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

Section 16.07       Creditors.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

 

Section 16.08       Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy

 

--------------------------------------------------------------------------------


 

consequent upon a breach thereof shall constitute a waiver of any such breach or
any other covenant, duty, agreement or condition.

 

Section 16.09       Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

Section 16.10       Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. 
Any dispute relating hereto shall be heard in the state or federal courts of the
State of Delaware, and the parties agree to jurisdiction and venue therein.

 

Section 16.11       Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

Section 16.12       Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

Section 16.13       Delivery by Electronic Transmission.  This Agreement and any
signed agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties.  No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through such electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense.

 

Section 16.14       Right of Offset.  Whenever the Company is to pay any sum
(other than pursuant to Article IV) to any Member, any amounts that such Member
owes to the Company which are not the subject of a good faith dispute may be
deducted from that sum before payment.  For the avoidance of doubt, the
distribution of Units to the Corporation shall not be subject to this
Section 16.14.

 

Section 16.15       Effectiveness.  This Agreement shall be effective
immediately prior to the time at which the IPO closes on the IPO Closing Date
(the “Effective Time”).  The Second A&R

 

--------------------------------------------------------------------------------


 

LLC Agreement shall govern the rights and obligations of the Company and the
other parties to this Agreement in their capacity as Unitholders prior to the
Effective Time.

 

Section 16.16       Entire Agreement.  This Agreement, those documents expressly
referred to herein (including the Registration Rights Agreement and the Tax
Receivable Agreement), any indemnity agreements entered into in connection with
the Second A&R LLC Agreement with any member of the board of managers at that
time and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.  For
the avoidance of doubt, the Second A&R LLC Agreement is superseded by this
Agreement as of the Effective Time and shall be of no further force and effect
thereafter.

 

Section 16.17       Remedies.  Each Member shall have all rights and remedies
set forth in this Agreement and all rights and remedies which such Person has
been granted at any time under any other agreement or contract and all of the
rights which such Person has under any Law.  Any Person having any rights under
any provision of this Agreement or any other agreements contemplated hereby
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by Law.

 

Section 16.18       Descriptive Headings; Interpretation.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.  The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation.  Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  Without
limiting the generality of the immediately preceding sentence, no amendment or
other modification to any agreement, document or instrument that requires the
consent of any Person pursuant to the terms of this Agreement or any other
agreement will be given effect hereunder unless such Person has consented in
writing to such amendment or modification.  Wherever required by the context,
references to a Fiscal Year shall refer to a portion thereof.  The use of the
words “or,” “either” and “any” shall not be exclusive.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Third Amended and Restated Limited Liability Company Agreement
as of the date first written above.

 

 

COMPANY:

 

 

 

SSE HOLDINGS, LLC

 

 

 

By: Shake Shack Inc., its Managing Member

 

 

 

 

 

By:

/s/ Randy Garutti

 

Name: Randy Garutti

 

Title: Chief Executive Officer

 

 

 

MEMBERS:

 

 

 

SHAKE SHACK INC.

 

 

 

 

 

By:

/s/ Randy Garutti

 

Name: Randy Garutti

 

Title: Chief Executive Officer

 

 

 

 

 

UNION SQUARE HOSPITALITY GROUP, LLC

 

 

 

By:

/s/ Jeff Flug

 

Name: Jeff Flug

 

Title: President

 

 

 

 

 

UNION SQUARE CAFE CORP.

 

 

 

By:

/s/ Daniel H. Meyer

 

Name: Daniel H. Meyer

 

Title: Authorized Signatory

 

 

 

 

 

GRAMERCY TAVERN CORP.

 

 

 

By:

/s/ Daniel H. Meyer

 

Name: Daniel H. Meyer

 

Title: Authorized Signatory

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Daniel H. Meyer

 

Daniel H. Meyer

 

 

 

 

 

DANIEL H. MEYER 2012 GIFT TRUST U/A/D 10/31/12

 

 

 

 

 

By:

/s/ Jack R. Polsky

 

Name: Jack R. Polsky, not individually but solely as Co-Trustee

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Jeffrey Flug

 

Jeffrey Flug

 

 

 

 

 

FLUG 2012 GS TRUST U/A/D 9/14/12

 

 

 

By:

/s/ Sheryl Flug

 

Name: Sheryl Flug, not individually but solely as Co-Trustee

 

 

 

By:

/s/ Kenneth Flug

 

Name: Kenneth Flug, not individually but solely as Co-Trustee

 

 

 

 

 

GULF FIVE LLC

 

 

 

By:

/s/ Jeff Flug

 

Name: Jeff Flug

 

Title: Manager

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Richard Coraine

 

Richard Coraine

 

 

 

THE RICHARD D. CORAINE 2012 FAMILY TRUST

 

 

 

By:

/s/ Toni Haida

 

Name: Toni Haida

 

Title: Trustee

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ David Swinghamer

 

David Swinghamer

 

 

 

 

 

THE DAVID A. SWINGHAMER GRAT

 

 

 

By:

/s/ David Swinghamer

 

Name: David Swinghamer

 

Title: Trustee

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Karen Kochevar

 

Karen Kochevar

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Walter Robb

 

Walter Robb

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Erin Moran

 

Erin Moran

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Ashley Campbell

 

Ashley Campbell

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Randy Garutti

 

Randy Garutti

 

 

 

 

 

THE RANDALL J. GARUTTI 2014 GST TRUST

 

 

 

By:

/s/ Maria L. Garutti

 

 

Maria L. Garutti, Trustee

 

 

 

By:

/s/ Ronald Garutti, Jr.,

 

 

Ronald Garutti, Jr., Trustee

 

 

 

By: J.P. Morgan Trust Company of Delaware, Administrative Trustee

 

 

 

By:

/s/ David Brown

 

Name:

 

Title:

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Jeff Uttz

 

Jeff Uttz

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

ROXANNE H. FRANK REVOCABLE TRUST DATED 9/30/75

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

RHF-NM 1999 DESCENDANTS TRUST DATED 1/1/2006

 

 

 

By:

/s/ Michael McQuinn

 

Name: Michael McQuinn

 

Title: Trustee

 

 

 

 

 

MARC WEISS REVOCABLE TRUST U/A/D 8/11/2003

 

 

 

By:

/s/ Marc Weiss

 

Name: Marc Weiss

 

Title: Trustee

 

 

 

 

 

RHF-TM 1999 DESCENDANTS TRUST DATED 1/1/2006

 

 

 

By:

/s/ Michael McQuinn

 

Name: Michael McQuinn

 

Title: Trustee

 

 

 

 

 

VHP SPECIAL TRUST FOR JACK DATED 12/31/12

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

JEAN POLSKY INVESTMENT TRUST DATED 3/21/97

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

JOAN W. HARRIS REVOCABLE TRUST DATED 4/1/93

 

 

 

By:

/s/ Joan Harris

 

Name: Joan Harris

 

Title: Trustee

 

 

 

 

 

BENJAMIN HARRIS FAMILY TRUST DATED 12/23/92

 

 

 

By:

/s/ Boardman Lloyd

 

Name: Boardman Lloyd

 

Title: Trustee

 

 

 

 

 

DAVID HARRIS FAMILY TRUST DATED 12/23/92

 

 

 

By:

/s/ Boardman Lloyd

 

Name: Boardman Lloyd

 

Title: Trustee

 

 

 

 

 

AMY WEISS-MEYER QUALIFIED MINOR’S TRUST DATED 12/22/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

ISAAC WEISS-MEYER QUALIFIED MINOR’S TRUST DATED 12/22/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

HALLIE MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

GRETCHEN MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

CHARLES MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

PEYTON MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

By:

/s/ Beth Stephens

 

Name: Beth Stephens

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Orrin Devinsky

 

Name: Orrin Devinsky

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Laura Sloate

 

Name:  Laura Sloate

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Bert Vivian

 

Name: Bert Vivian

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Jamie Welch and Fiona Angelini

 

Name: Jamie Welch and Fiona Angelini

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

GRANITE POINT CAPITAL

 

 

 

By:

/s/ C. David Bushley

 

Name: C. David Bushley

 

Title: Chief Operating Officer,

 

Granite Point Capital Management,

 

The Investment Manager

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

THOMAS O’NEAL RYDER FAMILY TRUST

 

 

 

By:

/s/ Darlene Ryder

 

Name: Darlene Ryder

 

Title: Trustee

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

ACG SHACK LLC

 

 

 

By: Alliance Consumer Growth LLC, Its Manager

 

 

 

By:

/s/ Joshua N. Goldin

 

Name: Joshua N. Goldin

 

Title: Managing Member

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

GREEN EQUITY INVESTORS VI, L.P.

 

By: GEI Capital VI, LLC, its General Partner

 

 

 

By:

/s/ Lance J.T. Schumacher

 

Name:

Lance J.T. Schumacher

 

Title:

Vice President-Tax

 

 

 

 

 

 

 

LGP MALTED COINVEST LLC

 

By: Peridot Coinvest Manager LLC, its Manager

 

By: Leonard Green & Partners, L.P., its Manager

 

By: LGP Management, Inc., its General Partner

 

 

 

By:

/s/ Lance J.T. Schumacher

 

Name:

Lance J.T. Schumacher

 

Title:

Vice President-Tax

 

 

 

 

 

 

 

MALTED HOLDINGS I LLC

 

By: Peridot Coinvest Manager LLC, its Manager

 

By: Leonard Green & Partners, L.P., its Manager

 

By: LGP Management, Inc., its General Partner

 

 

 

By:

/s/ Lance J.T. Schumacher

 

Name:

Lance J.T. Schumacher

 

Title:

Vice President-Tax

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

 

SEG PARTNERS, L.P.

 

 

 

By:

/s/ George Loening

 

Name:

 

Title:

 

 

 

 

 

SEG PARTNERS II, L.P.

 

 

 

By:

/s/ George Loening

 

Name:

 

Title:

 

 

 

 

 

SEGPO INVESTMENT CORP. LLC

 

 

 

By:

/s/ George Loening

 

Name:

 

Title:

 

[Signature Page to Third Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE OF ORIGINAL MEMBERS

 

The Schedule of Original Members is on file with the Company.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                                   , 20      
(this “Joinder”), is delivered pursuant to that certain Third Amended and
Restated Limited Liability Company Agreement, dated as of February 4, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “LLC Agreement”) by and among SSE Holdings, LLC, a Delaware
limited liability company (the “Company”), Shake Shack Inc., a Delaware
corporation and the managing member of the Company (“Holdings”), and each of the
Members from time to time party thereto.  Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the LLC
Agreement.

 

1.              Joinder to the LLC Agreement.  Upon the execution of this
Joinder by the undersigned and delivery hereof to Holdings, the undersigned
hereby is and hereafter will be a Member under the LLC Agreement and a party
thereto, with all the rights, privileges and responsibilities of a Member
thereunder.  The undersigned hereby agrees that it shall comply with and be
fully bound by the terms of the LLC Agreement as if it had been a signatory
thereto as of the date thereof.

 

2.              Incorporation by Reference.  All terms and conditions of the LLC
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

3.              Address.  All notices under the LLC Agreement to the undersigned
shall be direct to:

 

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

[NAME OF NEW MEMBER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed

 

as of the date first set forth above:

 

 

 

SSE HOLDINGS, LLC

 

 

 

By: SHAKE SHACK INC., its Managing Member

 

 

 

By:

 

 

Name: Randy Garutti

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------